Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 1 of 50 Page ID #:251



      .■NI ATF~T                                                      ~~~' ~Tt~l                                                     ~~~'4> C.




                  FIVCA l:'r7~'lRSITY~THE CH~C:iGb a]E'DIC.~L.5CHQ~JL ~ Pli. ~tiLL[In]1 ML SCHtSLL
                                       COLLB(:E OF Y(JDLi'7'RlC MEDICi~C.

              <h~.c'.~~a}ua

                        i).~Yw z~1c ..I f'cWiailsv _11Wi~•enn
                        6a:iviar ~C~.;::irn.c in Ra,Enif~~ri Scdcanc.c.

                         FUc lie~rncm L/ fiiw4 C~                 ,- a.BH   A           nv 1 -.~: CTux{:a A? ,'~~al 5=:v~i iIHS~CVlS3
              [vu a• azCc! i~:a~ xu agree              ~ -.4 Lice 1 r. At     ~ M_ ~~~t~.l~ t .~ilxµi• of         J:at --~ ~~l~.fice'se. enwfrin~:.
              iii:: ~~u..s£. e .,        ~f 'i.3~e.3i ls~l.-mv i~r Gi'E (', ~ \tS .~        !t      ti+~r N                  ..f 4:... t <'.31a'~.:
              t'ntn (uvf litica si 1.. ': '1. 3N~Ex ~~                          IFli~~::~e a, i i.f t                              ~~.:J i:~ 'V~uvh
              CRu-gHa> 'ffi~                     z' S<t 31l<a3. ~                ,»~d tlu 4..             .1 ~,,         ~ 4~n ~i 't - .aFe. ne~A
              Y~5 s1l1't: '.1c pl.w~ l..f«.t <:~s:ivpc .o~E?,          ~   ~ _. r+isli~~~          ~. ii~c       - r ns~.

                        Y'iro3~ [~<       y, dze.~uFSf~ N~~ e.•iv ~u:~~ir.:d ^x Anil (Cc?Ie+µc..il: ~ryur~x Jccrcr u~3~e~ieE»~u~ i.
                     xii~ 3Ta.~eur ~ 'P       «. :~1M -:~n~. l~J F'..vi ~ x~d +h- 13ah f                i3.ti.1 ~~~ 13:i:~F y,v-ai hus..ia..`.
                yt   ir.»a       ~amsJ i~         :reR ohs Cn 9b..,      a€i~+4et~i.. e<i          xc Z~•~2^x~~e.n           F~           ~~f
              mealaae. rnn~n~g, ea _ey~a tw+m Jt ~o ~Fx: Al%z ti xw uYc is~zj~rnv ci',.v;ncc ainY r~ canmvrc em
              Y%~ri'~ »n 4 x i r ra y[f ~.u.... l'µ ru.~iku ~v 6fic i A : i.a w.i          ~.i f.)x . .      ~. ;»c• wi a - ? ~~f~mv~A is~.


                        Seiuicure ivle~. em ux>it..3 ~rencir< eai~l;-nar n      .+nX pr+~n:~i      c F~~<.[.-c¢     n~Jrra. E:Hch
                 ar .y.l..,      seh         ' :iie :.G~~ii :uf<~a o-! f~~.a      a tm :al.~~        n~i.n et .6eK.ex 1,~ a~:l,
                        ean3iifsu ~musi~coiveMei~,+Ki s.             cr.~Eer kweer. Fi i`' qusnef
                                                                                               iY.v~~e~ ..t ~~vwve R•wk a~
                  reAu~A .~alb;rc. n              ni Priem ~ntt~SeoiEmcnt. C`.rn~Ai.Lrcx me ¢~a~~~i[~A ~~ ~.~:»yl~t~ Me Ir ii.:af
              {'i~16e~r .~.ilrtu~%.~ie'Fe.~(~iC,~F~ ~ivr ea a.Mnin~iiev.

                         Scho:f Z'..IR'~'vcR+st. w nutrinutate v0 ~aWc.u:c y.•. ..c~a<r: r eWu3 ei~u{Fnu~nt of nVF'axs~mrety
              SFN:       9        Step 4.       a+»ni;n                               ~.1 '~ ~                      i' «1 as              ni ~i.ii>hir
                     inH. ,Afw r ! . ua .~:-i~a i .<~14.Ka< ail:                                        ~i x~r~A 3         ~.~iD, r~+ k
              Fm+F,c,~m< h..ai:1iAn+u,¢?xrw~+hc l;niruJ ~kMcs. L g: n                     ~+t<• i                x`. t~~£ie;rk~ shy            p parr
              (v       1 f t~f'~ci*.nal Eianx~x~u~ .-                            li n. tnra~i         i;ca uxx~a_'               n:, v' 'I ~1 C'n(i~g'
              iax. ir:~i~~cA:i{~N*'~•-tin~~~ci~~ emrcu-~sxrd u!'ii~.c prace~;::xxu (nnli:~~avu;: aye t3n~. l;nirsei ,~~:ercc. ~

                         Flx dY.p f~T. fl~'••PT~~~ s          cilit<~t b~.~ ti+u [              3~„cii:ti^x• ~1~~9i.er! t%.i~u:~~iuva e +Mr
               A:»        s 1'.rii:tt r.~ \A uls.n3 A-.            ,w~af ~ry ~ ~xl F~~      i ~ i..d SGz ~ [) ys~~t            1 1.: P
               tl l{S. I;MS in a..:rc6E~zt1 l+y 'I'1 - fd p re t' Lra~       F -. ~*~~~mus~ew uatl is u n r~lr nl' ~~c '~Ht~ C.,.nl~at
              .asa.a.,~nie<x. a.t l'+<31.~g.-z n~t 4::i~.n.lx

                       Y:r<~~c irvu xt::A is nh+ni~si'yg S~~Ah~r :n              »In>~n shxe uRx~..e eAn4alh c~nas.:- A1a~y;~~
              Suer::i~.•. X335 Cr~v~-~ Bs> Rrvd,lhi~f.~~, t31in<r r.'f<Ac. (iAr} e'Jy.x'.Wt_




                                                                                                         ~~a                              ~u

 1

 E                                                                                —to-

      9[ 67             Iwould also comment on the policy aspects of today's decision. When do causes of action
                   like this end? Plaintiff essentially claims that defendants' podiaVy school had a duty to admit
                    only enough students [o fill the residencies available upon graduation. This is a practical
                   impossibility. In fact, many professions—law, medicine, architecture, etc.—rely on the cream
                   rising to the [op. Factors such as the applicant's experience, attitude, motivation, judgment,
                   integity, class rank, and grade point average play an essential role in securing postgraduate
                   placement. There is no way to predict [hose students who will make it The inability of
                   educational institutions to guarantee academic success (and, a fortiori, placement in
                   residencies) was [he reason the United States Court of Appeals for the Seventh Circuit held
                    that, if presented with the issue, our supreme couR would hold that Illinois does not recognize
                    the tort of educational malpractice or negligent admission. See Ross v. Creighton University,
                   957 F.2d 410, 415-I6 (7th Cir. ]991). Subsequently, in Waugh v. Morgan S~an(e~ & Ca., 7Al2
                   IL App (1st) 102653, 9~ 40, 42, the First District Appellate Court adopted Ross's reasoning
                   and held that the tort of educational malpractice is no[ cognizable in dlinois. The reasoning of
                    both courts was [hat academic success cannot be scientifically predicted, subject as it is to
                   intangible factors such as [he student's attitude, motivation, temperament, experience, and
                   home environment. /d. ~ 37; Rose, 957 F2d at 414. It would be equally poor policy [o hold
                   defendants accountable for plaintiff's failure to obtain a residency, which depends no[ only on
                   academic success (which itself is nol subject m scientific prediction) Ibat on other factors
                   tangible and intangible. Thus, even if [here had been no residency shortage, defendants could
                   not have guaranteed plaintiff a residency. Notably, plaintiff's complain[Akl s u ms hing about
                   his performance in the podiatry program other than the vague allegation that be received
                   "adequate [ excellent `grades' i i coursework."
 3

 4   once RFLTMS had fully acquired tuition in the amount of 200,000 in federal financial

 5   assistance.



                                                                                                                           251
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 2 of 50 Page ID #:252



 1            522.   In every possible manner herein alleged, the DOE, Navient, RFLTMS, and

 2    State of Illinois sought to capitalize on Dr. Abazari's weakened physical condition, in

 3    calculated and coordinated attacks, to increase physiological harm, and to overpower Dr.

 4    Abazari objections, using force and inducing emotional submission—through a

 5




 C~

 7    (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

 ~~                                   CAUSE OF ACTION 13:

 9       (CONSPIRACY AGAINST RIGHTS 18 U.S.C. §241 and 42 U.S.C. X1985(3))

10           523.    Dr. Abazari repeats and realleges each and every allegation contained in

11    paragraphs 1 through 522 as if fully set forth herein.

12           524.    Dr. Abazari's has a right or privilege to a benefit, within a program or

13    activity receiving federal financial assistance, in the "placement services for program

14    completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan discharge.

15           525.    As noted by a screen shot of billing records from 2009, issued by the

16    RFUMS,RFLTMS admits that Dr. Abazari has been participating in a program or activity

17    receiving federal financial assistance through distributions of Federal Stafford

18    Subsidized, Federal Stafford Unsubsidized, and Federal Grad Plus loans, to fund Dr.

19    Abazari's Podiatry Education:




                                                 252
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 3 of 50 Page ID #:253



                 n.~,,a.~.r.,:~~
         s~.:o-iRe,. o~.e~~m.n
                               nwiea~»n~.~~snc   ~K r,.. <.,.
           (ixM~. NwerM~5.2WB ocaS NA
               To. Mu~rl Nmr                 ,

         Armin Atazari:...                                      ..
         0467761

                                             PLEA.4E READ CAREFULLY


         Thie nauce is w mfmm you that a fin~ciel aid award has Gem dis6~used on l l/04/09 ro yap¢
         Univrreity S[udmt Accmmt where yma tuition and fea art charged

         if the Nitlon mL fxe due ue paid in CWI by Wier diebws~rnt Iwving additiwel financial aid left over
         fm IivinB expweea, You will Wertsave yoiu avecpaymrnt mtil aRer the period(tom)waned rLet the
         aid wm disburead fm. Fm example,if the aid wu diab~used were fm the Fe112008 tam,fhe
         ove~peymrnt x11001 be relwed wtl after tl~e Fe112008 tam afarted.

        [t You have quearions reB~oB Your Financial Aid PackaB4 ckaae de ...r reoh~ m u~i.a.N a.rAiv
        sw~if u eeneraeJ lrs~n the B.uiwa OMce. Coo~ect the Financial Aid Office at 847-578-3217 with
         my queatione w requeere yw may have.




         A.W PeioE                                                         Uiihmmmin A¢m~
         t0091Y Sam           UseE 90i8utl              510,66]                f10f06.99


         You have Ne right ru cancel all err a portion of your fi~uneW aid die6~vaemeuge)by contacting the
         Fivm[iel Aid Office al 847-578-3217.


         Please note that the "Grose AmowC is the ban .mount yw o6mined from ymv Imda and the
         ••Diabmaemrnl to Accowt" amount ie the Gmec Amount lase any migimtiw and defiul~fset by
          yow lender.


         We would Wce w remind you ofshe new reguletims pesaed by the Deputmmt of Fducatioa 73ry mry
         have a si~ificmi impact on you T6ry ere
                 Fimncial Aid must not pay for libmy fas, pulunB rickets. err housing damages.
                 Fivancisl Aid received fm a speri5c[am emooe cove Gttme m pfeviow teem cLarges in
                      s of5200.00
         Plwse make azrengemeofe ro have these items paid if yw Lave ~ncuned them.




         Sincerety,


 1
          F.~.. n~
        Armin Abvari:
        0463381

                                             PLEASE READ CAREFULLY


        This mvice is m inferior you that a fioaneial aid award has bem diabuned on 11/09/09 to your
        University Student Accamt where your coition and f«s arc chazged.

        If Ne ninon and key due are paid in fWl by this disbius~rnt Iwviug additiaml Gn~eiel aid left mar
        roe uri~g ~P~s~,r~.~n ~~~.~ yam o~~rm~~,~m anR me ~aa ~~~ ~a men me
        aid were dishu~eed fac Fm example,if the aid was disbiused wasfthe Fill 20081erm, the
        overpaymrnt will not be rolweed mtil after she Fe112008 tam attired.

       If you have quctlwa regediug ymu Fin~cial Aid Package,sltrae Je rof reeh m tl~ir await uWiv
       ..aaL L•jeeeraud bow eye Brmna Olfie~. Contact[he Finmcial slid OfSce ac 847-578-3217 with
       any queahous or ~equwte you cosy have.




        zoor w~re.r~         s~smama                   s;u3.m                  szrvo_so


        Yau have the right iu eencel ell a a portion of yaw fiveveial aid disbws~enl(s)by contacting the
        Financial Aid OfTi¢ at 847-578-3217.


        Please note that Ne "Gross AmaueC u the Icon ~am~ you obbined from your lender and the
        "Disbursement to AcmmC emmmt is the Gores Amowt leas ~y migwatian and defaultfse[ by
        your lender.


        we wo~ia iu~~ w.tea yep name n~.~gwaria~ v~aee ny me ~~~~ err ea~~.ri~. rney may
        have a significmt impart av you They m:
                Finanriel Aid nun not pay for 1'braryf, parkivg tickns, or housing damages.
                Finavrial Aid rxrived(m a specific tam w~mol cove fvhve m previous term charger in
                      ,~ orazoo.00
        Please make ammgcmrnla m have these items paid ilyou have mcurrd Them.




 2




                                                                                                           253
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 4 of 50 Page ID #:254



                ~.,~                        o..~:.,~...

         Amin Abwri:
         0463381

                                          PLEAS& READ CAREFULLY


         Thia mace is m iNmm Y~~e fineocial aid awW hee bem disb~nned w 11/04/09 to yma
         Ilnivasiry SmdM Accmmi whoa yav tuitw and fea ere ch+'6ed

         Ifthe Nitivn avd fem due ue paid m fiill by this disbme~wt laving edditiaoal fieaneW aid left mar
         fm Iivin6 ~P~~~ Yw will not receive Your overyuymem wtil aRtt the period (teem) e~arted 1hC We
         aid wa disbursed far. Pm examplq if the ud wv die6uned we(or the FW 2008 tam,the
         overyeymmt will mt be alused mtil aflc We FW 2008 mm emtM

        If yw have quesv~s rcgard~ng ymu FiomciW Aid Package,n4ue6ew roly to tlus swell u Mu
        e~Lp~podal lra~. de Buswm MRu. Canmce the Finmcid Aid O@'ice at 847-578-3217 with
        any questom or requeeb yw may Lave.




         ww~N v.
         3uu9 Wmw iom         GtlPLUem,~m          f1~16[:~m~                 t11313lA~~


         You love th< right ~o wncd all m e portion ofyow finavcial aid diabiunammge)by cwmcting the
         Finevcial Aid Offs¢ ac 847-57&3217.


        Plwee oom Nat ehe "Cmee AmowY'u the laao wounl yw ebmined 5om Your Imda evd the
        "Dieb~unemrnt m AcwwY'wmmt u the Gmm Ama~mt lae my origimtw and defaultfea aN by
        your leader.


        We would like m `emivd yw of the new rogulatiom pued by the Ikper~rnt ofFduceoaa Thry may
        have a signilcant impan ao yaa 71ey ue:
                Finmcid Aid muel oat pay fm hb~uyfm,padong ticke4, w housing dmegae.
                FinaneW Aid recaved fm e egcific tam carrot covesfume er previous tam che~ga in
                     es of5200.00
        Pleeee melee enengemmb a have tlieae imms paid if you have in~w~ed'hem.




        Since~elY.

  1

 2                   526.                 As noted by billing records issued by the RFUMS on 2013, RFUMS

 3    admits that Dr. Abazari has been participating in a program or activity receiving federal

 4    financial assistance through distributions of Federal Direct Unsubsidized and Federal

 5    Direct Subsidized loans, to fund Dr. Abazari's Podiatry Education:

                        D~CutsnRert! fvq'ifi~Non 02.f9.:3


                        Amain AFurari:

                                                          PZ,EASE MEAD C.AREFGi.LY


                        This novice is to inform you tEat s iharsciaE yid awazd ?v1s bcen disbursed on 4~2~'lyi?3 to
                        ynu:lInivrssiry S[uden~ Account vfierc your tuitiem and fees are c?nugct3,


                     ~b"an (l^.eL                ua:diluve:mar:         C:mus iim~:n:           (3:slus~emrn~:.+.t~.viit.
                     :Mi:'~frtiap T.r:~        3?ieex Gkr'~un3          $2~f 2+ikt                       $1::3 lF~


                        My AisMirsed i~nanc:al aiA That remryios nr. ya~sr t!aiven:sy Stunt Awwn~ nRer virur
                        witinn snd fens ale paid itl be issued ro ~+oer as an a*rcr}sayrurnc C1v;r}sgyments a~iti rx+rbe
                        rcicsu>d unit aNxr fhe axs`xiated &caekic:ic 4cezn Hss sLaned.

                      Pkasc rnntact S[rden[ Fleaaelal Scrvica at 947-STA.3211 with any qui'stta~a or
                      rrgneate you may Gave Please 6e nnr rralu w rh6 nrvalt me it bas bees eeaaroeed fire
                      the Fx6C D[L6ITIlL^A(QALT AUISL~M!( FYAtl/1L4dI CmYClX



                      Yaw haiR fie eishc to ce~xxl all o.s ynrliar Qfyr~ [uanrPsl aid dis:+~se~mcm(~)by
                      ~~untacaa~ Swdca[ Finarnial Srrv:ces s'8-0%-5'K3237.


                     Please nos Mat f:~ nmoum d(sbu~scd ro yvur Uni rraiiy Stsidenc Ascrn~m iz the gross
                     amo.mt #~s a~:y tars eliarged by cw~ lender.

                      N'r. xmuid like to reminc ynu than. yor~r
                               - Finaneisi aid mutt trod pny tq:librsn' °acs, parking ackMs> cv ho'",~
                               damagn5.
                                   Yioencdal Aid mxr~vcd fw ~ spcci:ec tt-ma moot ever 1Liurc or p~nioas eesw




                                                                                                             254
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 5 of 50 Page ID #:255



  1

  2


       ~~s:         ~a~~~.,9.,a
       a~-~:,,,.~~~
                                              PLEASE. READ CAREFIiLLY


       Ibis autice is to inFurm yma theta :ms%:iaS nid award i~us brcn dixbursed un 02::9.~Y? to
       Fnur C:nivccsiry 5wdam Acca¢iut w3~crc yaor soliam and Eeex an chacgcd.


       sl:rant.CA~~:............_._....._a=,.:ilh~::.:n...—..'......._ ~?gin.1.~r.,;~.....................?~zraz~.~a!Q.i~.x~,~
       zu:.aw,oa rc~„                 ii:rzcs L~.~`,>.iva                     a>.xxx.tk.                               ssKs3,w


       Any diabmrsed Fina.~dal aid 3het rrmains cn you Urticniip Swdeet Axou~t a'Ler yow
       tuition acuSfexc mid wii's t*r. ixvue~ u yui as an ~vcr~npmrr.. C).~crymyAncnex will nut M
       mieased unti3 atter Uee associated acaAsnic tmn das sacted.

       P9ease contact Ssudeot FinanMs]S¢nieas sf Bd7-578-32Y7 Hi[L aay qu¢sduns or
       requex: you map have. Plraar do vat rmly w rHfa rsaaII ns fr har brearannevat d fins
       t{t#..F':ita(!!f~&.:R,eR~~'Ana~.enF.:m_e sxk.           :t.,P.rfticttds~l.£F~+€&e~.



       Ywu Nava ~c[iglif m <aeuE att ur a p~m~ion ofynur tluancia! aitl dist~urseaien[(sj by
       cort4sclSeg Scuderzt Finsncsl Serctices at 847-57&-32t?.


       Plea~r xmec cAm the aewvolt disAueud ro win CFni..ce.iiy 5h~drnc Ascuint is ifre gr~s
       amourst Teas any Fees charged by your(cndcr.

       W~ ~v~nuEd like to rcrsuud yvr~ that yauT:
                    fivancis! aid muse nW pay £or ]ihrar~~ Tees. Pac'rin~ dckcte~ ec horsing
               dat[aa{,rs.
 3              ~   f'ivancial Aid received firr a speaifac urrn cnnnrf criwcr ft~Iwie or yvevians term
               c9arges io ~ccss of5209.09




 4                      527.                  As noted by Federal Billing Records, the "U.S Department of Education"

 5    admits that Dr. Abazari has been participating in a program or activity receiving federal

 6    financial assistance through distributions of Federal Direct Unsubsidized and Federal

 7    Direct Subsidized loans, to fund Dr. Abazari's Podiatry Education from 2009-2013, as a

 8    lender of Dr. Abazari's student loans for Dr. Abazari's podiatry education:




                                                                                                                                 255
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 6 of 50 Page ID #:256




 1

 2                         528.                      As noted by a screenshot of DOE records, the DOE created, owns, and

 3    operates the Public Records IPEDS Data Collection System:
                                                                                                                                           ~~~.,
                                                                                                                                           a,,,zz=.z=sa
      ~IPEDS                           O~aia Co3~leckion System




                                                                                                            ~~~;~




       Reoorl'na Res              es                          Data Submission Requirement
                                                                                                  ~ry .~
                                                                                                         a        r            rn
                                                              mmv~~on o~me. .~           ~~~ee~eyzaEusc~ioeasMo~fi~eila~ri~ie~. e
       Registration

                                                                               o°'iEoi ~ee+~na~s~~vk~mg~r~i:v'oiinecrvna`~z~~an     a
                                                              'x cFa~oa.~m~o
                                                                                                                   v,wram=~. m.~am.a
       ~ Regslra~un
         i~rnw~ iaama~ro~
       V Heporl Mapplig (A apPlirable)
                                                              eysm~o~ aeitaimOlin.c~noaennb"v~dia~."ee~~sio~~na'~
                                                                                                                                            s
       ~I IC HeaCer                                                                  eGMP~
                                                                                                            ]tC~R C~FR~6o2. suopas O. P. antl
                                                              O~enw                as~l~emxoo]oe.]oaS loec~Blo inslnulions wnn ln~mn f~s~orrrore

                    etl Ey ~M1e
                                       y   caoyesel   y   e
                                                                                         a6~alary antl au~M1onzM by L. 1a33B2. National EEuol~on
                                                              Slatut¢s nn o1189<. mac.
       ~ nIPE06 XeIp DesF ieerveilebie by ~B'/1~22




 4     '

 ~~



                                                                                                                                    256
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 7 of 50 Page ID #:257



  1                           529.                  DOE expressly represents to the public and admits the benefit of the

  2   program or activity receiving federal financial assistance, as provided for by RFUMS,is

  3   "placement services for program completers," for the period 2008-2014:

       Natlonal Center for Education Sntlstica
       IPEDS Data Center
       Rosalintl Franklin University of Nad{clne anA Science
       unkID        145558
       OPlID                  00165900
      •een..      3333 Green Bey Roan, flarth Chicago, IL, 600WJ095
      w.s ~aa.... w..w.ro:au~arr.~Mm_ee~i
                                                              irvxtli:iPfonn( CF~era:Yaitutic:x ;;.tA3-^.

       tl16U&~NOls;.iWiieUntl BT~P7fp S1Rh*efBft}' aF M~191[+~ antl9q~[w ~13d880}


       Pert A - Etluc~tlon~l OR~rinq~



       t.Wt~'~. Wt nt the tollo✓ing tyyn¢ o} ~~ciloNproprema are aRered 4y your IndJlvNan7[C~eck one ar morej
       11 yoY/ InsfRu(lon tloes Hof oRa~ occupetlonel ecetlemic of co~Gnuln90/o~ssla+alpmgrems, you eie roof expected fo complete NIS
           any oMcr IPE05 survey.

                            o«~vano~i, may ~d ~o a ~~,aae,~a, o, mna,rol„~ai awa.a
                            nraaendc, i•aaxro ~o e oerofl~. aowoe. o. mpmma
                            co„e~~~~e wo~~ro~~ ~voe+na~ia~~a~a omy)
                            F3ecreeboiwl a eww~ionel (leisure) P~ogreme

                            Atl ul: basic or rv mcdial InslruGlm o~ high ed~ool aqulvalency

                            SamnEmy(lid ec~od)

                                                                                                                                  _'_ _ _

      ~VEh.No~:itaeeilM pradiiiMivNvrcvwl;A.aui~w ann:BNapv trasS.P}
      oan w - ni..io~ sc.c.m.~r

      3. Pror~tl~ 1h~ inrti[ution'a' mix~ion ~t+hmeM ors ~wb atldre~n (IJRL.) ~vh~r~ th~ miaaim itnbnicnf rvn W(uvnl TYpW
      etafamente ere Ilmlte~ to I,tl00 cMaraRwn or lace. life mtaNcn a!etnmmrt wilt tls araileble to ih~ p~bllc on Cof Wge
      Hevig~tm

      ~1551en Ste[emBnt URL:

                                                              aim n~i~ ua~ wro,•nnc~r o~ •nee i~
      Mission 3~a~wnent




      SMUM~w+' P4Ma~k+d FRnMXn;)^h'arvi[}'dh1eAk'Itla!M $CWNb E1i88eA;


      neK s• o.v.~~uem~ - co~voi .tea ~.wi
 4

            r,
                    ~~.~~
            r       Mwnutl plr.~nw~1 ~AP~aWIU




      R. Wn+t ryove a! ~pacin~ ~wminy apporwMtle~ are d1~a vy your M~tit~.tlen? [CM1rx WI that appal

            r       D~a~nn~ yea. nv a0onw~~i:n le ~omnel



                                  v                           ~..   Nnw                              A.v Fo~cc



                    W e~rer~Now.uiY ~dkye

                    ieacner art~li~swn Imb.lFe vm~eemMery 4~e')

                              Sutlonf~ on mmWele tlr~r MBOda4n n rain arex d ~D~aYtnYan

                              SiuOeni. m~u~ mnpele 1        pepemeon m enoMa minu~m fw rcrlwn errn.         .peawl~ena

                              inie i.rea~tia.~   oVvo~ea M ur ~M.e iw mn ~nabl ce~uFceean or iimrm~~e of iex~rron




      M Mtl49e~ Rp~bMP[eMtln ~r~ttYatlleJebP ~E~~I1SBS581

            -               on nepulr~mmb ~nA S~~~ico - Stl~Omt Lamm
       _         i..xlrt~        rt~ulrechWo~e tlagrwom~ryfier Fut duYe ruA nfla a~uY 4ywrp~ndrnri al clu~ly~lhu
      unaerpraauete Icnv`b~a carry ri+R M eanplemtl eofleye~v~si xork erc rcquirtd for erNa~we~

      Numoer ar yeea                                                  _.__
                                                            ~.     _.      _.:
      E wnien ar Inc roca        Q    ~eceea atuaant v.v:eva art. dterep q~ yo~o M.fa.dbn9fCnx.d~ Met appy7

            r        RenwJinl ~emcm

                     MEemir/umrrcuneellr~B aaMcs

                     C mpbynieM ewM'         buxran elutlm~la

            • ..     Plemmenl servi~MPo9ram mn~lelen
            r
            r„ o~-~.~rw. n.v m~.ar m~e~a,daaw
            r no~amme~

            ,.~u~mb~ .a K. ~„~~~n.,n a..~. n,~e,wrn a~ae                             ~a em,~a ue~r.+m.ao~ c~~.~ae,
      w~a~~imwu~mm

 5


                                                                                                                         257
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 8 of 50 Page ID #:258



  1                       530.                    DOE expressly represents to the public and admits the benefit of the

  2   program or activity receiving federal financial assistance, as provided for by RFUMS,is

  3   "placement services for program completers," for the period 2008-2014:

       Natlsnal CsMerfar Edaeatlee Sutlstles
      IPEDS Data Cen[er

       Ros~llnA F~enklin UnWo~a1H of MwJlclns anO Sclanca


                                                        cn~opa, ~4 6~~-3095
       w~l NCwr          wvw.rvuunehentlln.ea~/rtM1

                                                                     •<.x: 6S1S9 ti
      I~atlWGan.ianHiM A~aMI'.~MIw~Ih ctlMtlld1~mW IDtlww~(11Q~Y
      ~ntrMt.


                               n4 ~YPe~ of In~o-veelen~pv,~~.m. ~a oNe~sa M Yw.1n~lmMor.'[cf eex ana u.mnmj
                                 aL,ac~a~xi+~+..c.e~mt. ar conariu'~s noM1veiw v'w~m~.J~ ~n ivt.yo~-~~a m c.~nwbo ma

           r    ~_    ~m~va.w. ~.~.r         ~a io ~ ~wurs.. y.... a.an.. m...~ e.era
                I.    noa.mi~, i..une .snnU.. ewe+. w dpu'n~
                r     cmun       0 v Iw~TN l➢d~+~u.e~~s onNl


                r     rau it mMc no~rmeiY lnm~vsm er Wien ~crww eaW~~~QY



      IMCWIWnPaw~IdY Y.'miai ~:~.~.~wn w 4We51-s. TO MwMM ~1166n~
      ineuKi

          n~. o      u~ m i    t n~u ~av~v~» e~ ~rn~    en                                                ~~~a,rt

                                                  ~prcrugnpa~                                               .Y, r you erywri~d
      IxM~wtb In ~ n                                       N.~Y Ooh ~i Dn~SSe               c ~~wt m ~ne.~~~~
                           V ~Pbc-

                                            mi               ~mn      cm           ~ mM~mu~l

                                                             r
                              ~f~vnu v
                              O PMw~mt                 Ne        ru [no rv plwu NiWrcon)
                              O vnvna        lorwlrt ~~Npew ~lAl~Ym-9~lae ~llw~mn Gebw

                                  ~-   :.


 4

            3
      r.n e- swee~e s...~u. - oi."~e. ooaa+~~in..
      I
      , NTIrn of!~a foi:owlrp ¢aecfH ~L~~iA a~~vicae am aRgW by yaw~~natPutlon4 [Lfieck etl Nei ~pplyj

                     ftem9dul eavxm

                     Ar~fbmirlrnra~ mV~xYnp ~emw

                     EmploymaM1 servwes for arrml sNaenLs

                      accrrem ean~e br pogrwn wmpleUn

                     o.,-~ama~~ air ~re ra n.ia~ a snwa~m

                 _ Ho~~or m. ma.<


      6. 9orte your)mtNullon ~xvry ttn own Itbrary w <rx ym~ Itrmnrla8y euPpbltNg x +M1arotl ibr+ry vAn mroMar ~wRrcrmrgary
      e~~cv[lon im~tltuila~9

                     Heve prt aM H11Ny

                     Lla rot lava wr own Ilbrery M coMr~~~le flnenael wOPort b a snarvtl Ibrery

                     Veer of tlro ebwe

      e inri rah w~..N~,~or~:my rzliN fotlorlrg Ntvmvtlie n~rton plaiv.arc oNere:!M1~'yM~r'iriatXaMnn.
      .

                                             Na



                                                                       ~..    ~i     9   2nlee

                                                                       r FreV~O WiLan qen

                                                                              uNm payn~enl qan

                                                                             anu fa~rr .n ooa omowl

        :~. eiekne .,,a.«:o• a~.~na~ ~.c~al>w,~~wa~enn wba e~.v~ce oauc~mi n✓w~wme~e~ I~cureaa x,ekv arosranxl.

                        nab~~aewie

                      craauT~e

                      me ns:e.oan a~ m~ one, e~swnmmu~oon ro vo~w~nrec

        You,n¢v Mme Me sPece bdo~ ro Pravids cmotert lar 1~re ~4 Ye.lsa ~uPo~~~ aeevr_ l}.a~e ccrttevt nNae »ill la(aa16d
      on tM1e C_Ilzge Navfge Wr ~vel~q~e. mtl a1:ouM M wNMen to tp~nderatacc~ by atusenls xad pxmq.




 5




                                                                                                                        ~'f:3
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 9 of 50 Page ID #:259



                                                                                       r::.     :::

      1nuiWieo Lnui~m RmNmnUavafry ~               .rW Sa'lence 4uss59

                             InsLlBvtton¢I Charac[er3s[Ics Carr,Ponent 8ummaey
                                          Arxdamis Year Reparters

                         c Mm~.uo~ res.~a~s rw.am~wo~. ai aea ToeRm m ~~os war ~~no~.~n n.~e~...irm.
        in.e~~os
            ~v   o.i.°a~n..~a wo.+•.:awrcw~.e am i~.ane~ om.roMM or ee~we~ r.om+. aaam~.ny, ume m m.
      rcooRee ear .00e.n,o~oiM m.ray i~rnwo~ m~e~en m.cai.a• w.ioeca..emrc. aye n ma~e.n i~ vex. ~~.nmu.~e
        U FeetlE~b Wport (DiP).iM p~vpme al qls wnmery b W preNae you en appaM1unM b vlew rams a!Iln 0M Me[,
          n emp~M [M1reu9~ tM1e IPEOS putltty conbtl pram. will ~ppur an M~ COINg~ n~~i9~~r w~Ofl[e ~nW> your OF0..
      College Nevlp~W b upOrteO ~ppo~ImrtNy Urge morrtM ~Itr IM Eeb mllMlan peMO tlo         mE MM1 FxtlWck Peporb MII
      b~avelleble[M1m~9n[M1e GeM1CerMr end awi[m Your lnXttWan'c ¢Oln Xor~mGr 301 a. ~v

                       u bs~~                               b~b01eye0 ONew eRer rtNewlM Me Esu rtYartN an
                                                        SSN~S
      Me wrvry fcmens.pnfe mn aR G~EM H~
                                       e0Yu
                                          OeY K 1-9]]-~3 -     ar 1pNsl~elpON.oq.


                                               G~F,WffRA4 S~FFF10.fAAiln:W
      M iusian ste:e Tenc                 nnp:/(wv.maeUnel2nulneEu/.Rv1E.mt/M~stonYizien.agn
         ell M< prv0~ ~~ riw ~~~~m ~
      ofN~ao~m~41mIY ~b.Elsdno
         u[
       ueCel leemin9 WGortu~ltlm   rv/~
      5 ent 5ervire~               MMemWartar mune~4~q:...
                                                        ~ervicn
                                   v eamem. evH~e
                                            ..    m.oA9rem mmgeten



                                                t~RIL~lMG :RFYS'sL9ATYiK
          e                         ma ~Ka for e.eee   ~rxot
                                                                                       -       u~~~y5,3
                                                                                                     ~ s      6j33o




 1

 2                          531.            DOE expressly represents to the public and admits the benefit of the

 3   program or activity receiving federal financial assistance, as provided for by RFUMS,is

 4   a "CIP Code 51.2101" as defined as:

 5                      "[d]efinition: a program that prepares individuals for the
 6                      independent professional practice of podiatric medicine, involving
 7                      the prevention, diagnosis, and treatment of diseases, disorders, and
 8                      injuries to the foot and lower extremities. Includes instruction in
 9                      the basic medical sciences, anatomy of the lower extremity,
10                      functional orthopedics, foot biomechanics, podiatric radiology,
11                      dermatology, podiatric surgery, podopediatrics, sports medicine,
12                      physical diagnosis, emergency medicine and traumatology,
13                      practice management, and professional standards and ethics":




                                                                                                                    259
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 10 of 50 Page ID #:260


                                                                      .:~`       ~9A'e'C'6Cfi8`4fiX'Cd:8K}'4 A' rL~.
                                                                             t~3 EDVG,.T~QN SiATA579«




                $9k' E"1 S.Y{ I ik:           'e E.::S_4' 7L"I1."F:t~t;Gt                              ; t >l:ià.~
                                                                                                       y                             _: i„r s3~ ~ i za t.S. tY!,.i   v.....



       CiP                 . Y.rrl
              ZDi~ ~ h-~„q~!                                           Cir<e. ,,,        .,c »~.,      ._-~:,avrik     e,i..~ci.e:                if



        Detail for CIP Code 51.2101                                                                                                                                           • ~~*
                                                                                                                                                                                ~°~
        Title: Podiatric Medicine/Podiatry.
        Definition: A program that prepares individuals for the independent professional practice of podiatric
        medicine, involving the prevention, diagnosis, and treatment of diseases, disorders, and injuries to the foot
        and lower extremities. Includes instruction in the basic medical sciences, anatomy of the lower extremity,
        functional orthopedics, foot biomechanics, pediatric radiology, dermatology, pediatric surgery, podopediatrics,
        sports medicine, physical diagnosis, emergency medicine and traumatology, practice management, and
        professional standards and ethics.
        Action: No Substantive Changes

         -~ Crosswalk -;

                                                                                                                                                                                 ~a
        ~ CIP 2000                                                             CIP 2010
        ;Code    Title...                                                      Action                   :Code     '. Title
        `51.2101 Podiatnc Medicine/Podiatry (DPM).                               ~                      '`t.JiC)1 ;Pediatric Medicine/Podiatry.


         w III~esYrative Examples -
  1      [Pediatric Medicine/Podiatry (DPM)]




  2            532.               State of Illinois expressly represents to the public and admits the benefit of

  3   the program or activity receiving federal financial assistance, as provided for by RFUMS,

  4   is a "CIP Code 51.2101"—

  5             "a program that prepares individuals for the independent
  6            professional practice of pediatric medicine, involving the
  7            prevention, diagnosis, and treatment of diseases, disorders, and
  8            injuries to the foot and lower extremities"-
  9
 10   in association of the mark with RFUMS's podiatry program for the Dr. Abazari's

 11   enrollment period 2009:




                                                                                      260
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 11 of 50 Page ID #:261



                            ~'a.- ,~- ~ -as .ter. -ter sir




       ~~                                 Illinois Higher Education Enrollments &Degrees System                                         ~ ~~`~`~~~~~%
       ~~arch Result;
       Survey'                  Fall Enrollment (2009)                Institut€nn Sector:                      All Sectors and Institutions
       Field of Study;Programs: Podiatric Medicine/Podiatry.[51.2101] Degree Level:                            All Degree and Certificate Groups
       Group by:                Year,Sector,Institution,Deg. Lvl      Result:                                  Numbers
       4 rows) returned from the query!
       E Microsoft F~cel                                     ~ .̀F„~"'

                                                                             rye ~                                               re;rr.rlt     -. e.
         ..~.ar   ~c*w~tar .r   i.~t ._                                       ~.. ~                                   P.4a1

                         ~ Rosalind Franklin University of Medicine 8         18       doctoral Profession,i
        2009 I      3                                                                                                     2p3         157 ~        380
             3           ,Science                                                     ;Practice                                                          ~



                                                                         I                Independent NFPlnstl
        2069        3                                                                                                     223'        157'         380
                                                                                                         Total
        2409 !                                                                                   20ti9 Year T'~ttal       2~3         157          3~i




  1

  2               533.          State of Illinois expressly represents to the public and admits the benefit of

  3   any program or activity receiving federal financial assistance, as provided for by

  4   RFUMS,is a "CIP Code 51.2101"

  5               "a program that prepares individuals for the independent
  6               professional practice of podiatric medicine, involving the
  7               prevention, diagnosis, and treatment of diseases, disorders, and
  8               injuries to the foot and lower extremities"-
  9
 10   in its association of the mark with RFUMS's podiatry program for the Dr. Abazari's

 11   enrollment period 2014:




                                                                         261
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 12 of 50 Page ID #:262




       Searcin f~esutl:
       Survey:                  Fall Enrollment(2014)                 institution Sector:                                                   All Sectors and Institutions
       Field cf StudyiProgram.: Podiatric Medicine/Podiatry.[51.2101] L~~OPP.¢ Leval:                                                       Doctoral Professional Practice X18]
       ~,~,r~~ ~ Y:             Year,Sector,Institution,Deg. Lvl.Cip  ~~,5;~l4:                                                             Numbers
                                Code
       ;5 rows) returned from the query!
                         _....                                                     _..

                                                                                                                                                                           t;.,..,
         i _,~r    ..           rv4Ctu..n                                                          @385. .rl~ :r. fi    ~         ..n                        li.. ~        _              i~Y.._        ~. .~.
                                                            Ic• l   ,.f EH                                                                 t.     ~.1 ~.~~


                                R osal ntl Fr2nklln                          ;Health                                         '.                                                                    '.
                                University of          '.                         fessions   '.
        2D~4 -          3                                   18         51 ,an                         14     X90        13         103''    0.          2       7.             14            22;          365(
                                M edicine 8                                      d Related   '.,
                                Science                                      ~ Programs                            '.
                                Rosalind FrBnkiln                                 DoctoraE
        2074 -          ~      U                                                                      74    190 '.,     13         t03      0-.         2       7.,            14.           22           385:
                               ~icl,$«                      ~B                    Pfaat lce:
                            '. SeMnce                                                total                         ',                                                 '.             ',                          i




                                                                              IndepenUent
        2Dt4 ~:         3                                                        NFP net              10    190         13         703:     0.          2       7              14            22'.
                            -                                                                                                         -
                                                                                     Tofal .
                                                                                'tfi46 Y18r~          74     s00• '. 13            YOS      a           2       7 ,.. 14                     22:" ,
        2llla                                                                         7oia1




  1

  2                     534.             As noted by the screenshots of "Incoming Podiatry Students" packet

  3   distributed by RFUMS by and through its "Financial Aid Office," for Dr. Abazari upon

  4   entering, RFUMS admits that Dr. Abazari was enrolled in the Podiatry Program paid for

  5   by Federal Student Loans:


             .AnrtuaJ Stufioc•d ~.oan i.icni~s
             Qr, Willlnm 1. ~bpll Colia~~e of ~o6i~iriv Mnd K"~~u
                ~ 1•" S<f~ P.Ji1hi 3tyLe~t1
                                              r   ~ Y    -~. . . ,~
                                    h
                  ~~—v..r P.~.t'vny swcc.,vy
                                                 >`«
                                         5 xu
                                         '
                  ~.r• r+a,ran ntnaeau


                  ;s• r     rdtsxp uH
                            gat^v




  7                     535.             State of Illinois admits to the benefit within a program or activity

  8   receiving federal financial assistance, in the "placement services for program
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 13 of 50 Page ID #:263



  1   completers," and CIP Code 51.2101, through the express statements by the State of

  2   Illinois, by and through the Illinois Board of Higher Education Public Records:

  3               "After graduation Scholl College places its graduates in 24 month
  4               and 36 month residency training programs located across the
  5               United States. Upon completion of training, podiatric physicians
  6               prepare for state professional state licensure examinations as well
  7               at board certification examinations":

        wl~lic~t€i>~                    i2~E~e.~rt~,~.4ea_..0~_Fir~ch_~df



              r~ve~~~ e~:~cvrxw~r}:~rrt~t.retrc:~c:o ~~:;a~r..~u vc~n<K~i.- oK. ~e~tu.i,+~+3 ~i,sceiou.
                                            (Y1l:Ll:(:E C~F~ 1'UU~A'1'R3G A4l~:LlC:L

           t1rr('mN.ix~F

               •                r,l f~alr~lxra ~[:vii~:in.~
                     Tia~_clnr ~oi'~icnc.~. in bi,'iic.pi:a: ti.e.~u.~re.

                    'l:x }lcrncm Rt. I~:n~i t'ni~':rsty ter' Ilral<h Sciex~ f'3r,: ti'.^i¢.L¢~ M[~.Aiexi +it Ano: iF(3lla;ti'\f,~i
           tsac ..n~.•.rN inn" ~~ say~eem.-ra wsth rhs tb. Wu(inm :~.i. <<:h~•E{ t'„iteA: ,.~f i'...iaeris AScai:cinc uivn3a-iiq~.
          ~ 3a~ e                       S~lu.ti ('~ i r, a. iY,=fi~'4'Afi n ~e.lt              rli~.~<>'.          .~f i.]..~C f'a.5k.An
          (t»~~     .<Iriea Nt 1 - ft., n, 3Tr..u3r~uv~ 4':~. <.!~» ~~ - 1 1'a      ~ )                   :~~yM<x i<K:uei i~~ :ti~~~it~
          Q~iva3o, 'L9,r e:vt~vzFtirx~ .>s' ^c<'os.il CmF:r                  ~ ~~r`incnl;iin:~               .~ ti;~rei~ f_3~iess
                                                                                                                                'v ~•'itF~
           1 ~_ T) nh., eve+ ti ~.      ~ C.<~'.(~•.b     - artt•.~.     _    ,ism i .e NY 15 .~.            cap.

                     Fid•F t"+~~:e~ai~y. ~~w~}4~ 4w ~~ewiv :n;c~uEvv} $Kwl: l.<*'Ingx, Hili iry:~eai ~h:Euo.~• m~~hcv
           vs~~=~mr-r,.r:~.:, c~..a>_: ~nxmem-<;~.r~s.>a~w. ~~e.: i;~s~~.,:.,r sd.~wv rna.~ „t~s.:,,~cy~.a:siu>;era.-
                 ..i..~~     .s                p~-.u..,~.M ..r r xF~.n~..a~ti -  -nx n~.~           a rro:z..r.u,
           .~.a                             u.:n, acea ~m m.:                    ., .L.a ~v~ ~       R e~..ea u~w».~
           <4i:.. ....a     ..a      n c~.~~...,,. ~~~ ~M: s K .., pus ~..      ~t.. .~.~....   ~~,.,.i e „~~~~,..i ~~.

                     S+ud:.. .; wNu ,r~.; rnse~33~.ni p~cv>~.c <~vu3:.~a.c of se~wiP Cis=*~inie~m frr 3+n. ~:xi..en: siaWivv. F_c.~0
               r ,ny.n>~       ,:ty x       i 4~e wMr ~                 1 ~~~•    a b:a c~3u~ -       wJ..:       ~L•i~'~.c. 1~~
                   .  ~saliSat~ m~      comp3cte Yil a                 rdis naura' ai 1` q`az w iaonici ~i               v~~xS a
               n~4ioru wtlage m                av<q' prior G     rriSvm:~t <u~i3idnCcx x. r.'oh~utvl ~o cx.i~gri'm'r ii~e :Ai~~'a'
           L:+I..~~yc :1.kniwev~~i 1::4Y ~ ~N('.4'i't rrq~r iu a~dxca<:.>n.

                    c~lzrt!t ('nlieec cx x:•.z en nriniaa::x:. v .ugan~~, per -                      ni .. r~~lEn». .-.( x~ya~.•vnarta~E.~
           1N? .¢aul•vet:     t~~~l~. ~~     ~.f k~a . » ~      Iv rt •..n ~ ~iawl «Y b,~.'           - ~~I<.~u            ~aA v3rKsA~p
                 ~a_ ~ttn^ ,vi                 ~.t4 f1 f ..~ikl4= ~+t...         ..Sc~.                           1     .~ba.
           ~w.    u< i a.. e~i H~ ~      ,Frr .f...: t:<             - \',        u!<t                   ~F.M'      L h!,e       ~~}v~
           f+v    cp:.aicz        inl Sic                                ~Fl+u b:                                   7. 4c b.ii fn,fl~-~v,
           Ici.e s~.f al't ~x~~          1_~..ne.~N~n              ..i~      ~ }u+. r.. ,.         .>~e~ ~.~„~ca.

                    'i;v. CI,P,H. nr~r6:T~n~ ~         ercAinYt Ev OW f'ovn.ii ~              ,xilw~rrc~ 1Lxiira` I~cY~n~a~iUn ~
                                                                                              '                                       ei~a
          ,~~~ca.3~~ r.w::~<:~: .>a u~.~sa ,~    ,:u arno..~i nr .nom t .! s~a~;•s ncr~::~M~~~ or ra~~~~kn--..
           ri:r, <u5 -.~ ~.:as~~ ns xx:~ ~Fsn~: ~r.,,,.~.+ <;~m~~e;.~s~em .i ... .e a,m,~. r ..t ~-.,. r.~:n crate„
           Asco~isiem n)('~ull~gen :t_~1 R:Y'n~.ls

                    Perwu~s i~      -s'aJ is        «:~~ EirlTri' infxn::.tum »Duos t1~ia' n~dk.a >T~<u~1~3 cx~.~u..i- T1:a.4~a
           S~~rzi:ige. .33ix <>rren Hwy' H,~.i~itl'hi~np~>, lii.n.~sr.. '1'rle:. t W3?)s: ;.Kc~.<.




                                                                                                 ~.~                         ~. ~
  8

  9              536.                  RFUMS admits that provides the right or privilege in a benefit within a

 10   program or activity receiving federal financial assistance, in the "placement services for

 11   program completers," and CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan

 12   discharge, through 16 of its faculty members, on at least 6 separate occasions, makes the

 13   express statement "100% of graduates will be placed in a CPME approved residency

 14   program":




                                                                                                                       263
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 14 of 50 Page ID #:264



            Programmatic Outcomes


            M1        Graduates will pass the National Board of Podia[ric Medical Examiners
                      Part I and Part II examinations.


            #2        Graduates will pass the Clinical Competency Exam


            #3        100% of graduates will be placed in a CPME approved residency program.


            #4        The College will graduate students that have the necessary knowledge,
                      skills, and attitudes for entry into residency training.


            #5        The College will graduate at least 90% of matriculated students.
  1

  2                537.              RFUMS admits to having undertaken to provide "placement services for

  3   program completers," and CIP Code 51.2101, in the ordinary course of business through

  4   providing funding of residencies:


                                          COLLEGE FUNDED RESIDENCIES
                                             TRAINING YEAR 1997-1998


       Dc William Scholl College of Podiatric Medicine

                                                                                                    Total#of        To WI#
                                                                                                    Approved       Positions
                 Name of Program                     Address                       llirector        Positions     Funded by
                                                                                                                     You
                                                                                                                    College
        Colombia Kingwood Medical        22999 U.S. Highway 59         Randal Lepow, DPM          5 - RPR       1 -RPR
        Cemec(Houston Podia~ric          Kingwood. TX 77339                                       1 -PSR-12
        Foundation)                                                                               4 -PSR-24
        DVAMC-Black Hills Heald          113 Comanche Road             ]odd Spuagon,DPM           4-RPR         1 -RPR
        Caze System                      Forl Meade, Sll 57741
        DVAMC -Central P.IaM1ama         2400 Hospital Ruad            Joel Bmsteiq DPM           4-RPR         4 -RPR
        Health Care System (Tuskegee)    Surgical Service Pod (1126)
                                         7Lskegee, AL 3W83
        DVAMC-Chicago Heahh Cue          820 S, Damen Avanue           John Grady, DPM            2-RPR         1-RPR
        System (Wesaide)                 Chicago, IL 60fi80                                       1 -PSR-24
        DVAMC -Minneapolis               One Veterans Ihive(112P)      Creg RiNeman,DPM           4 -POR        1 -POR
                                         Minneapolis, MN 55417
        DVAMC-Noah Chicago               Podiatry Uuii (I I2)          William Chagares, DPM      4-PPMR        1-PPMR
                                         3001 Greenbay Rnad                                       1 -PSR-12
                                         North Chicago, IL 60064
       DVAMC -Palo Alro Health Caze      3801 Miranda Avenue f 112)    wlfred Laine, DPM          5-RPR         2-RPR
       System                            Palo Aliq CA 94304                                       4 -PSR-12
       DVAMC -Tampa                     13000 Bruce B. Down Blvd       lames Black, DPM,PhD       7-RPR         3 -RPR
                                        'Camps,FL 336]2
       Lakev7ew Hospital                 10010 Wes Bluemomd Rd         Louis Lapuw,DPM            1-PSR-12      1 -YSR-12
                                         Milwaukee, W153226
       Nonhem Virginia Pod9amc           601 S Carlin Sprang Road      Stephen Stem,llPM          2 - PSR-24    1 -PSR-24
       Residency Program                 Arlingmn, VA 22204
       Rverslde OsieopaiLic Hospital     150 Truax Street              Viau[ia Amon-Athens, OPM   1 -POR        1 -POR
                                         Tremors, MI48183
       Scholl College of Podiainc        1001 N. Dcarbom               Richazd Pulls, llPM        F-RPR         6-RPR
       Me~licinc                         Chicago,IL 60610
       Sinai Hospital Of Baltlmure       2401 W. Belvedere             David Cohen, DPM           1-PSR-12      1 -PSR-12
                                         Baltimore, MU 21215
       St. Mary of Nazareth Hospital     223 Wesl Division Sveei       7`homas Kiely, llPM        1 -RPR        1 -RPR
       Center                            Chica@o, IL 60622                                        1 -PSR-12     1 -PSR-12
        Vancouvee Hospital               SSS W. 12~'Avenue             Albert Monica, DPM         2-PSR-12      1-PSR-12

                                         Vancouver, Bniish Colombia
                                         Canada VSZ 1M9
       Wesiem Pennsylva~tia Hospital     4800 Friendship Avenue        Alan Ca~anzariii, UPM      3- PSR-24     1 - YSR-24
                                         PiusAurgh,PA 15224



  5




                                                                                      264
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 15 of 50 Page ID #:265



  1          538.   RFUMS admits to having undertaken to provide "placement services for

  2   program completers," and CIP Code 51.2101, in the ordinary course of business through

  3   providing funding of residencies, at Columbia Kingwood Medical Center, 7 DVAMC

  4   hospitals, Lakeview Hospital, Northern Virginia Podiatric Residency Program, Riverside

      Osteopathic Hospital, Scholl College of Podiatric Medicine, Sinai Hospital of Baltimore,

  6   St. Mary of Nazareth Hospital Center, Vancouver Hospital, and Western Pennsylvania

  7   Hospital:

        ROSTER OF RESIDENCY PROGRAMS BY SCHOOL

        BARRY      NIVFRSITV R HOO . OF P(7DiATRI          MRDI .INE
        BUSPM - POR Program
        BUSPM/Cedars Medical Center - PPMR
        BUSPM/Cedars Medical Center - PSR-12
        Decatur Hospital
        Des Moines General Hospital
        Doxey-Hatch Medical Center
        DVAMC -Brockton-West Roxbury
        DVAMC -Miami
        DVAMC -New York, NY
        DVAMC -North Chicago
        DVAMC -Northport, NY
        DVAMC -Tampa
        DVAMC -West Palm Beach
        Lee County Center for Foot 8z Anlcle Surgery
        Memorial Same Day -West
        Palmetto General Hospital
        Westchester General Hospital

        CALIFORNIA COLLEGE OF PODIATRIC MEDICINE
        CCPM - LAC/LJSC Medical Center
        CCPM -Pacific Coast Hospital - POR
        CCPM -Pacific Coast Hospital - PPMR
        CCPM -Pacific Coast Hospital - PSR-24
        Columbia Kingwood Medical Center (Houston Podiatric Foundation)
        Community Hospital Medical Center
        DVAMC -Loma Linda
        DVAMC -Manhattan
        DVAMC -Phoenix
        DVAMC -San Francisco
        DVAMC -Tucson

       ('OLLEGE OF PODIATRIC MEDICINE AND SURGERY
       CPMS -Orthopedic Program
       CPMS -Primary Care Program
       CPMS -Surgical Program

        OHIO COLT EC'E OFP(7DIATRIC MEDICINE
        Community Genera] Hospital
        Doxay-Hatch Medical Center
        Dunlap Memorial Hospital
        DVAMC -Chillicothe
        DVAMC -Denver
        DVAMC -East Orange
        DVAMC -Huntington
        DVAMC -Lebanon
        DVAMC -Richmond
        DVAMC -Tampa
        Harvard Community
        Hu Hu Kam Memorial
        Jewish Hospital of Cinncinati
        Kaiser Parmanente Madical Center
  8     Kennedy Hospital System




                                               265
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 16 of 50 Page ID #:266



        Mineral Area Medical Center
        Memorial Hospital of Bedford County
        Park Medical Center
        Riverside Osteopathic Hospital
        Youngstown Osteopathic Hospital

       PENNSYLVANIA COLLEGE OF PODIATRIC MEDICINE
       DVAMC - Brooklyn/St. Albans
       DVAMC -Coatesville
       DVAMC -Northport
       DVAMC -White River Junction
       Elkins Park Hospital
       Harris City Podiatric Surg. Res./Bellaire Hosp
       Neumann Medical Center
       New York Methodist Hospital
       PCPM -Cooper Hospital Medical Center
       PCPM -Orthopedic Residency
       Sheehan Memorial Hospital
       St. Francis Hospital-Mount Sinai Hospital - CT

       SCHOLL COLLEGE OF PODIATRIC MEDICINE
       Columbia Kingwood Medical Center (Houston Podiatric Foundation)
       DVAMC -Black Hills Health Care System
       DVAMC -Central Alabama Health Care System (Tuskegee)
       DVAMC -Chicago Health Care System (Westside)
       DVAMC -Minneapolis
       DVAMC -North Chicago
       DVAMC -Palo Alto Health Care System
       DVAMC -Tampa
       Lakeview Hospital
       Northern Virginia Podiatric Residency Program
       Riverside Osteopathic Hospital
       Scholl College of Podiatric Medicine
       Sinai Hospital of Baltimore
       St. Mary of Nazareth Hospital Center
       Vancouver Hospital
       Western Pennsylvania Hospital
  1

       SUMMARY INFORMATION

        BUSPM          Residents in school based programs receive salary and employee benefits as employees
                       of Barry University. Residents located at other BUSPM funded residencies receive
                       funding which is either sent directly to the probam or to the resident. Fellowship grant
                       provided to the third year resident of Hialeah Hospital only during their six-months
                       participation at Hadassah Hospital in Jerusalem Israel.
        CCPM           CCPM funds several different programs at different levels. DVAMC -San Francisco
                       receives malpractice coverage for CCPM graduates. CCPM sponsored programs receive
                       funding for stipends. Some programs also receive malpractice insurance.
        CPMS           The PSR-24 has a stipend, all other programs are under general grant funding.
                       Malpractice insurance is covered by the University.
        OCPM           Stipend only.


  2
       PCPM            The college provides salary for all our funded residencies ($15,000). Health and
                       malpractice insurance are also provided where necessary.
       SCPM            These programs are as of March 15, 1997. This list is accurate as to the number of
                       positions funded, however, the number of entry level positions may change at a
                       particular program. Also, more programs may be added after this printing. Funding is
                       sent to the institution, not the resident.




                                                        266
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 17 of 50 Page ID #:267



  1           539.       RFUMS admits to having undertaken to provide "placement services for

  2   program completers," and CIP Code 51.2101, in the ordinary course of business through,

  3   through having acquired accreditation specifically for "Podiatric Medicine and Surgical

  4   Residency" in addition to and separate from their Doctor of Podiatric Medicine

  5   accreditation:

                                             ROSALIND FRANKLIN UNIVERSITY OF MEDICINE AND SCIENCE
                                                           ACCREDITATION SUMMARY

             ~ Un3t    I Pra9~am                                  I AccretlitinA.A9encY.. .                           1 SYatus          1
               Rosalind Franklin University of Medicine &Science
                         Overall accreditation as degree granting   The Higher Learning Commission/North Centrel
                         i nstitution -Bachelor to Doctorate        Association of Colleges and Schools (HLC/NCA)      Full

              Chicago Medical School
                       Doctor of Medicine                                                                              Accredited, on
                                                                    Liaison Committee on Medical Education (LCME)      probation

                        Continuing Medical Education                Accreditation Council for Continuing Medical
  6                                                                 Education (ACCME)                                  Fult




             Da William M. Scholl College of Pediatric Meditine
                      Dolor of Pediatric Medicine
                                                                     Council on Pediatric Medical Education (CPME)            Full
                       Continuing Pediatric Medical Education        Council on Pediatric Medical Education                   Full
                                                                     IFDPR-Licenses School to offer                           Full
                       Pediatric Medicine and Surgical Residency     CPME                                                     Full

             School of Graduate and Postdoctoral Studies
                       Medical Laboratory Immunology                 Committee on Postdoctoral Education Programs
                       *Post-graduate Program                        (CPEP) of the American College of Microbioloav           Full
  7



  8          540.        Dr. Abazari's right or privilege to a benefit, within a program or activity

  9   receiving federal financial assistance, by the "placement services for program

 10   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 11   been expressly secured to him under mandate of 20 USC §1094(a)(17).

 12          541.        Dr. Abazari's right or privilege to a benefit, within a program or activity

 13   receiving federal financial assistance, by the "placement services for program

 14   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 15   been expressly secured to him under mandate of 20 USC §1092(a)(1)(R), pursuant to 20

 16   USC §1094(a)(7).




                                                                   267
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 18 of 50 Page ID #:268



  1           542.   Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

  4   been expressly secured to him under mandate of 20 USC §1094(a)(21).

  5          543.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  6   receiving federal financial assistance, by the "placement services for program

  7   completers," CIP Code 51.2101, 20 U.S.C. §1087e (h) Federal loan discharge, has been

  8   expressly secured to him under mandate of 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20

  9   USC §1094(a)(7).

 10          544.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 11   receiving federal financial assistance, by the "placement services for program

 12   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 13   been expressly secured to him under mandate of 20 USC §1092(a)(1)(J), pursuant to 20

 14   USC §1094(a)(7).

 15          545.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 16   receiving federal financial assistance, by the "placement services for program

 17   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 18   been expressly secured to him under mandate of 20 USC §1092(a)(1)(M), pursuant to 20

 19   USC §1094(a)(7).

 20          546.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 21   receiving federal financial assistance, by the "placement services for program

 22   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 23   been expressly secured to him under mandate of 20 USC §1094(a)(1).
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 19 of 50 Page ID #:269



  1           547.   Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan discharge, has

  4   been expressly secured to him under mandate of 20 USC §1094(a)(17).

  5           548.   Dr. Abazari's right or privilege to a benefit, within a program or activity

  6   receiving federal financial assistance, by the "placement services for program

  7   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

  8   been expressly secured to him by 18 U.S.C. §245(b)(1)(E).

  9          549.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 10   receiving federal financial assistance, by the "placement services for program

 11   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 12   been expressly secured to him by 20 U.S.C. §1087e (h).

 13          550.    Navient, DOE,RFUMS,State of Illinois formed and participated in an

 14   agreement with RFUMS to injure, intimidate, or oppress Dr. Abazari's right or privilege

 15   to a benefit, within a program or activity receiving federal financial assistance, by the

 16   "placement services for program completers," CIP Code 51.2101, and 20 U.S.C. §1087e

 17   (h)Federal loan discharge, that was expressly secured to him under mandate of 20 USC

 18   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

 19   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

 20   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

 21   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 22




                                                  269
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 20 of 50 Page ID #:270



  1          551.    DOE and Navient acted during and in furtherance of an agreement with

  2   the DOE, Navient, RFUMS,and State of Illinois to injure, intimidate, or oppress Dr.

  3   Abazari in the enjoyment of or free exercise of Dr. Abazari's right or privilege to a

  4   benefit, within a program or activity receiving federal financial assistance, that provides

  5   "placement services for program completers," CIP Code 51.2101, and 20 U.S.C. §1087e

  6   (h)Federal loan discharge, by knowingly and willingly refusing to discharge Dr.

  7   Abazari's Federal Direct loans pursuant to 20 U.S.C. §1087e (h), despite the fact Dr.

  8   Abazari was not provided "placement services for program completers" and "a program

  9   that prepares individuals for the independent professional practice of podiatric medicine,

 10   involving the prevention, diagnosis, and treatment of diseases, disorders, and injuries to

 11   the foot and lower extremities," and despite the fact Dr. Abazari's issued a formal request

 12   to the DOE in writing on November 12 of 2015:




                                                 270
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 21 of 50 Page ID #:271




            ARMIN ABAZARI—APPLICATION BORROWER"S DEFENSE TO REPAYMENT LOAN DISC
            HARGE
             From: ^Armin Abazari" <artninabezed@yahoo.com>'.
                ra "FSAOperatians@ed.goJ' <FSAOperetions@ed.gov>

            14 Flfes        18 M8 '. download All
                       ..       »    *SK8   t' a    z>:~C3            r'.7t51~     ..     )J .a     ,~    7c iX3        _~. Y.3           _..v.     _     226KE3            >^A'.;'            .i7~

            '. A~PLIGF~7        NOb          ~ ceho~:                                                                                                              '. 2.G3.09         I A?I'r9:tG~
             .- IUN F'OPo       Pa3ia!ry.p :New                  ~~008-          - 2~C3-             2470-         20t?.          2^u12-          20`:'s-             SL:PM           ~: 'y!ECSS~'H
             .- B~K~OW       '. df         ~ Gperatn9         '. Oy.~d?            :C,.pCf        '. it.p6f        '2.pdt         +. v.~+Cf       3+b.Fv:?         '. ~fiewback       '. erzrno.pdf
                _ _ ..
                   Save         Save           Save               Save                  Save          Save           Save            Save               Save           Save               Save


               Nancy        : AbazariBri ~:
               Lor, yien. ! - ei            '. Gsgree.pd '.

                  Save              Save           Save



            To Whom It May Concern,



            If I could please, I would to submit my Application For Borrower's Defense To Repayment Loan Discharge to the United States Department
            of Education.

            Order of Attached Files:
            1 j Application For Borrower's Defense To Repayment Loan Discharge
            2)State Document: NOTICE OF INTENT under Oath
            3)Stete Document: IBHE Board Action December 9, 2003 on Podiatry Degree Authorization
            4)Federal Document: IPEDS checked box "Placement Services for Program Completecs" 2008-2014
            5)Scholl College 2008-2009 Viewbook: False and Deceptive
            6)Letter to Alan Tinkleman from COTH/APMA/CPME
            7)Dean of Rosalind Franklin's Podiatry College, Nancy Pazsley Lobbying on Behalf of American Podiatric Medical Association
            8)APMA IRS 990 FORM: This Political Organization Gave Money To Defendants, a 501(c) organization, as a "College Advisor
            Program Grant'
            9)A picture is worth a thousand words
            10)First Ame¢ded Complaint
            11) Motion For Reconsideration (Petition for Rehearing)
            12)Date ofEnrollment

            13)Degree

            Sincerely,
            Armin Abazari



  1

  2            552.             DOE and Navient acted during and in furtherance of an agreement with

  3   RFUMS, Navient, State of Illinois, and DOE to injure, intimidate, or oppress Dr. Abazari

  4   in the enjoyment of or free exercise of Dr. Abazari's right or privilege to a benefit, within

  5   a program or activity receiving federal financial assistance, that provides "placement

  6   services for program completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal

  7   loan discharge, by knowingly and willingly billing Dr. Abazari interest for federal

  8   services and benefits in "placement services for program completers" and CIP Code

  9   51.2101 not rendered pursuant to 20 USC §1094(a)(1); 20 USC § 1094(a)(17); 18 U.S.C.



                                                                                                  271
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 22 of 50 Page ID #:272



  1   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

  2   §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

  3   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

  4   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):

  5   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
  6   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
  7   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
  8   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
  9   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86
 10
 11          553.    DOE believed that there was a high likelihood that they formed and

 12   participated in an agreement with RFUMS to injure, intimidate, or oppress Dr. Abazari's

 13   right or privilege to a benefit, within a program or activity receiving federal financial

 14   assistance, by the "placement services for program completers," CIP Code 51.2101, and

 15   20 U.S.C. §1087e (h)Federal loan discharge, where the DOE didn't discharge Dr.

 16   Abazari's federal loans under borrower defense claims, 1 year and 7 months after being

 17   put on notice of said claims, where RFUMS neither provided "placement services for

 18   program completers," nor CIP Code 51.2101, despite statutory mandates pursuant to 20

 19   USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h);

 20   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J),

 21   pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC

 22   §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC

 23   §1094(a)(7).

 24          554.    The DOE takes steps to avoid the truth, in the clear and present fact that

 25   on April 7, 2017, Dr. Abazari states to Hon. John B. King in express terms "I am a

 26   victim of Rosalind Franklin's conversion of United States federal loan monies," the




                                                  272
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 23 of 50 Page ID #:273



  1   DOE responds in its May 2, 20161etter, that Dr. Abazari had "private student loan debt"

  2   and therefore "U.S. Department of Education(ED)does not have jurisdiction."

  3           555.   The DOE takes steps to avoid the truth where the DOE changes its

  4   response from its May 2, 2016 letter, that Dr. Abazari had "private student loan debt," to

  5   "we regret the difficulties that you are experiencing with your federal student loan debt"

  6   in its June 10, 20161etter, directly after Dr. Abazari confronts DOE Secretary "I don't

  7   have private loans. In fact, the first few sentences of my letter state in unequivocal terms

  8   that `I am a victim of Rosalind Franklin's conversion of United States federal loan

  9   monies for unauthorized criminal conduct 110 ILCS 1010/8" and "you simply

 10   disregarded my concerns as though they didn't exist."

 11          556.    Navient believed that there was a high likelihood that they formed and

 12   participated in an agreement with RFUMS to injure, intimidate, or oppress Dr. Abazari's

 13   right or privilege to a benefit, within a program or activity receiving federal financial

 14   assistance, by the "placement services for program completers," CIP Code 51.2101, and

 15   20 U.S.C. §1087e (h) Federal loan discharge, where Navient states "[o]n March 19,

 16   2018, we received a request to place your loans in the Borrower Defense to Repayment

 17   Forbearance while your claim was reviewed" and, rather than discharging the loans,

 18   continued to charge interest on Dr. Abazari's loans:

 19   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 20   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 21   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 22   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 23   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 24
 25          557.    Navient takes steps to avoid the truth where after being served on the ls~ of

 26   January, 2019 with Dr. Abazari Notice of Termination of Contract citing 18 U.S.C.




                                                  273
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 24 of 50 Page ID #:274



  1   1584(a)-(b) and 18 U.S.C. §1593 and notification to multiple Office of Inspector General

  2   for the Department of Education, law enforcement branch, Navient sought on or after

  3   February 22, 2019 to interfere with and prevent the enforcement 18 U.S.C. §1581, by

  4   withholding and restricting access to records from further investigation by Dr. Abazari, as

  5   noted by the screen shot of the Navient Mailbox:




                  Conaapontlenc~5ummary

                  Oxum~n4 We Sent a You proNEes access to rortespontler~ inai mnlains non-public, personal inlorma~lon (NPI tlala) whkh was
                  racen~y reierer~cea i~ e~ email m you. rnese aocurren~ wio ee a~aidnia onene a~ mis wensne for i2 morons.

                  000~m.~~ rw s~~ m u.r,00~ ate:m acv ~oRa:oo~ee~~e von o~ ro~~ ~o:~s~e~ ~y ne e a,o~mea m Na~~aoi ina~ ao~
                  p_ol wntain non-public, personal inlomalion (NPI d~a) such es a Drivers License or Soaal Sacurlly cartl for someone agar Ilan
                  yourseX. Vou can view Ihese tlocumems oNine ei ~M1is websile for 7 tlays.

                  Ilyou vrouW like ~o retain a permanent copy of a tlocumenl, X sAouk Ee savetl io your compute. TM1e tlocuirena lisletl pebw ere in
                  Atlobe Restle~ lomal. II you wish io view the correspondence aM have riot aheetly ina~aAeE Atlobe ReaEer, pleace'inalall n first. A
                  hee copy al Atlobe Reader is availaUle hr tlownloetl al ' M1 o ~ axe atlo~e ~o~::^cauerb~M1erversicn~,'. II you have any questions or II you
                  woultl like us is mail you ropias of any of these tlocumenls, please conleC us ai (eo0)]22-1300.




                  DATE          MGIL SUBJECT                CORFESPONDENCE
                              New tlo~umen~reaJy ~o          Tie Cus~omar AEvocale Unil racelved your               ~,F       ilM: ''
                  22~Feb-2019 view                          inquiry
                               New tlowmenl heady to         The Customer AEvocale Unil receivetl your               K1F       ""'-
                                                                                                                              IMG
                  Ofi-Fab-2019 view!                        m9~iry
                  22-Jan-2019 Change in Loan Terrt~          Change in Terms Leher                                   RAF      iMG .;

                              dal You neetl to Mow           Peymenl SCM1etlule Options                              '1lF      M        ~HTA/L
                  20-Jan-2ot9 aboN you~~epeymenl                                                                      ---               -----
                                                                                                                       ...
                  20-Jan-2019 Chance In Loan Terms           Change in Terms Leher                                ', W F      iM~;

                                New tlocumenl Meetly to      yye?re ~~earchng yourrequest                         ~', Nib     IMi~
                  10Jan-2019
                             NewlEocumeni reatly io          The CuslomerAMocaie Unn received your                ~. ~'D~     IMF
                  10Jan-2019 ~Wi                            ~Qui~,
                                   lnleresl5lalement is
                 0.7-Dec-2010 Your                           ~eur semi-annual interest slalemen~                    ~9~       IMC~
                                                                                                                              .......    F11AgL '.
                                                                                                                                        ...........:
                              Available
                              °vanarry imaresi               your auaneM ioroeamn~ si~a~rem ~s av iabie              w~       in~c       r~na
                 os~u~-zme S~aiemenl HvailaGle                                                                    '~~~~~                      ~-
                              ~uanerty Interest                                                                       .-...
                                                                                                                  ~ fii~       .....
                                                                                                                              IMG           ...
                                                                                                                                        _HTML
                 ~~A~~~p1e Slalemeni Rvalable                4ueneM Inures S~alement                                                        ...
                              New tlocumenl ~eaJy b          Atlminislralrve FONearance Processed                   F9F       iA1G
                 2J-Mar-2018 ~i~i
                             ~uarlerry Imxest                dour querle~ly lorbea~anw slalemen~saveilaLle          11i~      Iln~3      IVIM~
                 03-Maz~2o1B 51alamen~Available




                                                                                 ~A   S"'~~e~'~I'ce;es
                                                                                      ~

                                                           ~ P~olecE~y@ Your Privacy L
                            ~ About Us I ~ Terms o1{~, I L'#
                            L                                                        ai~yc I Media Policies '~, ~ Contact Us
                                                  CP Aeceuibiliry VAbdul Our pds '~, @Site Map




                  ~ ]~.i3lpi3 Navisnt Sa:utiuns, LLC. 4!I :i~:~•a •e ~~ed. Pda~~ixnf nne M~^ Navies!I~~a are tXa vsrvicx made et Nevie~±4xlu~u~is. LLC,
                  5
              hz.~a..e      shun a.ic Its >::teidiariee, i~:cl_dinu Navie:~: a'uIW.'~ons. LIC. s~e:w~ spoi~ncrul Uy u: agencies of J:e Jr~~!ed Sfueus of Amaricrs.


  6

  7          558.                Navient takes steps to avoid the truth where—after Dr. Abazari takes legal

  8   action on January 1st 2019, through a notice of termination of contract to Navient-

  9   Navient doesn't discharge said loans despite numerous objections on 21st of January

 10   2019; on 4th of February 2019; on the 19th of February 2019; on 8th of March 2019,

 11   despite express mandates: 20 USC§1094(x)(1); 20 USC §1094(a)(17); 18 U.S.C.

 12   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC



                                                                                                                      274
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 25 of 50 Page ID #:275



  1   §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

  2   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

  3   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  4           559.   In the clear and present fact Dr. Abazari was denied a benefit, within a

  5   program or activity receiving federal financial assistance, by the "placement services for

  6   program completers," and CIP Code 51.2101, RFUMS's providing of "placement

  7   services for program completers," and CIP Code 51.2101, in the ordinary course of

  8   business, through funding of residencies, at Columbia Kingwood Medical Center, 7

  9   DVAMC hospitals, Lakeview Hospital, Northern Virginia Podiatric Residency Program,

 10   Riverside Osteopathic Hospital, Scholl College of Podiatric Medicine, Sinai Hospital of

 11   Baltimore, St. Mary of Nazareth Hospital Center, Vancouver Hospital, and Western

 12   Pennsylvania Hospital, pursuant to obligations under statute-20 USC §1094(a)(1), 20

 13   USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC

 14   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20

 15   USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20

 16   USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7)-

 17   constituted a red flag to the DOE,Navient, State of Illinois, and RFUMS,regarding the

 18   legitimacy of the education transaction.

 19          560.    In the clear and present fact Dr. Abazari was denied a benefit, within a

 20   program or activity receiving federal financial assistance, by the "placement services for

 21   program completers," and CIP Code 51.2101, RFUMS's providing of "placement

 22   services for program completers," and CIP Code 51.2101, where RFUMS institution

 23   expressly admits to criminal guilt and fault, through 16 of its faculty members, on at least




                                                  275
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 26 of 50 Page ID #:276



  1   6 separate occasions, by the express statement "100% of graduates will be placed in a

  2   CPME approved residency program"—pursuant to 20 USC §1094(a)(1), 20 USC

  3   §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC §1092(a)(1)(M),

  4   pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20 USC

  5   §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20 USC

  6   §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7)—constituted a

  7   red flag to the DOE, Navient, State of Illinois, and RFUMS,regarding the legitimacy of

  8   the education transaction:

          Programmatic Outcomes

          #1    Graduates will pass the National Board of Podiatric Medical Examiners
                Part I and Part II examinations.

          #2    Graduates will pass the Clinical Competency Exam

          #3    100   of graduates will be placed in a CPME approved residency program.

          q4    The College will graduate students that have the necessary knowledge,
                skills, and attitudes for entry into residency training.

  9       #5    The College will graduate at least 90°s of matriculated students.




 10            561.     In the clear and present fact Dr. Abazari was denied a benefit, within a

 11   program or activity receiving federal financial assistance, by the "placement services for

 12   program completers," and CIP Code 51.2101, RFUMS's providing of "placement

 13   services for program completers," and CIP Code 51.2101, where RFUMS institution

 14   expressly admits to criminal guilt and fault, of "placement services for program

 15   completers" to Dr. Abazari because they acquired accreditation specifically for "Podiatric

 16   Medicine and Surgical Residency" in addition to and separate from their Doctor of

 17   Podiatric Medicine accreditation, pursuant to 20 USC §1094(a)(1), 20 USC §1094(a)(17),

 18   18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC §1092(a)(1)(M), pursuant to 20

 19   USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7), 20 USC

 20   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20 USC §1094(a)(21), 20 USC


                                                             276
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 27 of 50 Page ID #:277



  1   §1092(a)(1)(R), pursuant to 20 USC § 1094(a)(7), constituted a red flag to the DOE,

  2   Navient, State of Illinois, and RFUMS,regarding the legitimacy of the education

  3   transaction.

  4           562.   DOE,Navient and RFUMS intended to deprive Dr. Abazari in the

  5   enjoyment of or free exercise Dr. Abazari's right or privilege to a benefit, within a

  6   program or activity receiving federal financial assistance, by the "placement services for

  7   program completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan

  8   discharge, where in a quid pro quo relationship, DOE and Navient jointly billed Dr.

  9   Abazari extra payments—now $110,174.09—above and beyond the average debt of

 10   $162,660 represented to "Incoming Podiatry Students" for RFUMS Podiatry program, in

 11   exchange for RFUMS being granted the ability to skirt 20 U.S.C. §1085a(2)(A)-(B),

 12   through misrepresenting or concealing its actual cohort default rates by reporting students

 13   as "deferment" and "forbearance" persuant to 1087bb (g)(E)(IV):




 14

 15          563.    DOE,Navient and RFLTMS intended to deprive Dr. Abazari in the

 16   enjoyment of or free exercise Dr. Abazari's right or privilege to a benefit, within a

 17   program or activity receiving federal financial assistance, by the "placement services for

 18   program completers," CIP Code 51.2101, and 20 U.S.C. § 1087e(h) Federal loan

 19   discharge, despite express mandates: 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18



                                                  277
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 28 of 50 Page ID #:278



  1   U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20

  2   USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

  3   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

  4   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  5           564.   DOE, Navient and RFUMS intended to deprive Dr. Abazari in the

  6   enjoyment of or free exercise Dr. Abazari's right or privilege to a benefit, within a

  7   program or activity receiving federal financial assistance, by the "placement services for

  8   program completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan

  9   discharge, where DOE and Navient have directly extended Dr. Abazari's deferment and

 10   forbearance by an additional 3 years from the time of graduation in 2013, extending past

 11   the three time limit predicated by 20 U.S.C. §1087e (fl2(B) and §1087e (fl2(D), to force

 12   Dr. Abazari to incur an additional $110,174.09 in debt above and beyond the average

 13   debt of $162,660 represented to "Incoming Podiatry Students" for RFUMS Podiatry

 14   program.

 15          565.    DOE,Navient and RFUMS intended to deprive Dr. Abazari in the

 16   enjoyment of or free exercise Dr. Abazari's right or privilege to a benefit, within a

 17   program ar activity receiving federal financial assistance, by the "placement services for

 18   program completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h)Federal loan

 19   discharge, where DOE and Navient have directly extended Dr. Abazari's loan

 20   forbearance by an additional year from the time of Dr. Abazari requesting Borrower

 21   Defense on November 12, 2015, extending past the three time limit predicated by 20

 22   U.S.C. §1087e (fj2(B) and §1087e (fj2(D), to force Dr. Abazari to incur an additional




                                                 278
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 29 of 50 Page ID #:279



  1   $110,174.09 in debt above and beyond the average debt of $162,660 represented to

  2   "Incoming Podiatry Students" for RFUMS Podiatry program.

  3           566.   The State of Illinois acted during and in furtherance of an agreement with

  4   the DOE,Navient, RFUMS,and State of Illinois to injure, intimidate, or oppress Dr.

  5   Abazari in the enjoyment of or free exercise Dr. Abazari's right or privilege to a benefit,

  6   within a program or activity receiving federal financial assistance, by the "placement

  7   services for program completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal

  8   loan discharge, where the State of Illinois empowers Judge Winters to participate in a

  9   scheme and plan to "recommend that we try the case...before Judge Winter, not a jury,"

 10   where

 11           a) Dr. Abazari had expressly "demand[ed] a trial by jury on all triable issues" in

 12              the prior filed pleading; and

 13           b) Judge Winter's served as Treasurer of an entity that partners with RFUMS,at

 14              a time concurrent with her presiding over claims against RFUMS.

 15           567.   The State of Illinois acted during and in furtherance of an agreement with

 16   the DOE, Navient, RFUMS,and State of Illinois to injure, intimidate, or oppress Dr.

 17   Abazari in the enjoyment of ar free exercise of Dr. Abazari's right or privilege to a

 18   benefit, within a program or activity receiving federal financial assistance, by the

 19   "placement services for program completers," CIP Code 51.2101, and 20 U.S.C.

 20   § 1087e(h) Federal loan diracharge, by admitting "[i]n its description of the proposed

 21   program, RFUMS included the statement that `[a]fter graduation Scholl College places its

 22   graduates in 24[-] and 36[-]month residency training programs,"' while making using




                                                  279
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 30 of 50 Page ID #:280



  1   State of Illinois police power to deny said federal benefits to Dr. Abazari. See. Abazari v

  2   Rosalind Franklin University of Medicine &Science 2015 IL App (2d) 140952, ~[4:

      '~4           In 2UQ3, RFG~vfS apFlied to the Illinois Board of Higher Education(fBHE)for permission
                to operate a program Scholl College) offering the degree of"Doctor of Podi~tnc l~Tedieine"
                ~DP?vT}. In its de:~cn~tion of tIxe proposed program, RF[TI~fS included the st~tetxient that
                "[a]fter graduation Scholl C'~llege places its graduates in 24(-] ~~nd 36[-]month r~sidencv
                training pru~r~ms." The application also sf7ted th~~t ScUoll CoI(ege expected to enroll about 9(?
                students each year,for a total of~6U in the ~?-year grogram. Tl~e IBHF a~pn~~~ed the application
  3             for ehe DP'4~ program.


  4          568.     State of Illinois additionally intended to deprive Dr. Abazari in the

  5   enjoyment of or free exercise Dr. Abazari's right or privilege to a benefit, within a

  6   program or activity receiving federal financial assistance, in the "placement services for

  7   program completers," CIP Code 51.2101, and 20 U.S.C. § 1087e(h) Federal loan

  8   discharge, where the State of Illinois empowers Judge Birkett with the ability to make

  9   statements in Abazari v Rosalind Franklin University of Medicine &Science 2015 IL

 10   App (2d) 140952, y[67, and

 11          f) he was "listed as a potential witness or whose name may be mentioned in the

 12              Rezko trial"—a criminal trial involving RFLTMS Board of Trustee

 13              Members—and allowing him to sit on an appeal against the same Defendant

 14              RFiJMS;

 15          g) he had received $15,000 in contribution indirectly and $11,000 directly from a

 16              Board of Trustee previously;

 17          h) RFUMS admits from 2008-2012, through 16 of its faculty members, on at

 18              least 6 separate occasions, that it provides the express garuntee that a "100%

 19              of graduates will be placed in a CPME approved residency program;"

 20          i) in the ordinary course of business provided funding to the residencies at

 21              Columbia Kingwood Medical Center, 7 DVAMC hospitals, Lakeview



                                                           :1
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 31 of 50 Page ID #:281



  1               Hospital, Northern Virginia Podiatric Residency Program, Riverside

  2               Osteopathic Hospital, Scholl College of Podiatric Medicine, Sinai Hospital of

  3              Baltimore, St. Mary of Nazareth Hospital Center, Vancouver Hospital, and

  4               Western Pennsylvania Hospital; and

  5          j) in the ordinary course of business acquired accreditation specifically for

  6              "Podiatric Medicine and Surgical Residency" in addition to and separate from

  7              their Doctor of Podiatric Medicine accreditation.

  8           k) The APMA expressly states there is "enough slots for students who are

  9              graduating from schools of podiatric medicine" has been achieved in response

 10              to a question about "availability of podiatric residencies"

 11          1) The APMA expressly states there is "enough slots for students who are

 12              graduating from schools of podiatric medicine" has been achieved in response

 13              to a question about "availability of podiatric residencies;" and

 14          m) State of Illinois, by and through the Illinois Board of Higher Education Public

 15              records admits —"After graduation Scholl College places its graduates in 24

 16              month and 36 month residency training programs located across the United

 17              States. Upon completion of training, podiatric physicians prepare for state

 18              professional state licensure examinations as well at board certification

 19              examinations;"

 20          569.    State of Illinois additionally intended to deprive Dr. Abazari in the

 21   enjoyment of or free exercise Dr. Abazari's right or privilege to a benefit, within a

 22   program or activity receiving federal financial assistance, in the "placement services for

 23   program completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan




                                                  281
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 32 of 50 Page ID #:282



  1   discharge, where the State of Illinois empowers Judge Winters to participate in a scheme

  2   and plan to "recommend that we try the case...before Judge Winter, not a jury," where

  3          c) Dr. Abazari had expressly "demand[ed] a trial by jury on all triable issues" in

  4              the prior filed pleading;

  5          d) Judge Winter's served as Treasurer of an entity that partners with RFUMS, at

  6              a time concurrent with her presiding over claims against RFUMS;

  7          e) RFUMS admits from 2008-2012, through 16 of its faculty members, on at

  8             least 6 separate occasions, that it provides the express garuntee that a "100°Io

  9             of graduates will be placed in a CPME approved residency program;"

 10          fl in the ordinary course of business provided funding to the residencies at

 11             Columbia Kingwood Medical Center, 7 DVAMC hospitals, Lakeview

 12             Hospital, Northern Virginia Podiatric Residency Program, Riverside

 13             Osteopathic Hospital, Scholl College of Podiatric Medicine, Sinai Hospital of

 14             Baltimore, St. Mary of Nazareth Hospital Center, Vancouver Hospital, and

 15             Western Pennsylvania Hospital;

 16          g) in the ordinary course of business acquired accreditation specifically for

 17             "Podiatric Medicine and Surgical Residency" in addition to and separate from

 18             their Doctor of Podiatric Medicine accreditation;

 19          h) The APMA expressly states there is "enough slots for students who are

 20             graduating from schools of podiatric medicine" has been achieved in response

 21             to a question about "availability of podiatric residencies;" and

 22         i) State of Illinois, by and through the Illinois Board of Higher Education Public

 23             Records admits—"After graduation Scholl College places its graduates in 24




                                                282
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 33 of 50 Page ID #:283



  1               month and 36 month residency training programs located across the United

  2               States. Upon completion of training, podiatric physicians prepare for state

  3               professional state licensure examinations as well at board certification

  4               examinations;"

  5           570.   Dr. Abazari, within all times herein alleged, was within the state of Illinois

  6   and United States.

  7           571.   In every possible manner herein alleged, the DOE, Navient, State of

  8   Illinois, and RFUMS sought to capitalize on Dr. Abazari's weakened physical condition,

  9   in calculated and coordinated attacks, to increase physiological harm, and to overpower

 10   Dr. Abazari objections, using force and inducing emotional submission—through a

 11   psychological state of learned helplessness:




 12

 13   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

 14          572.    Navient and DOE are financially benefiting from the conspiracy in

 15   extracting additional payments—in the amount of $110,174.09—above and beyond the

 16   average debt of $162,660 represented to "Incoming Podiatry Students" for RFUMS

 17   Podiatry program.

 18          573.    RFUMS is financially benefiting from the conspiracy in being allowed to

 19   evade accountability for victimizing countless students, while still remaining eligible to




                                                  283
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 34 of 50 Page ID #:284



  1   participate in the William D. Ford Direct loan program pursuant to 20 U.S.C.

  2   §1085(a)(1), to victimize even more students.

  3           574.    State of Illinois is financially benefiting from the conspiracy by continuing

  4   to be able to support its in-state local economy, maintain joint ventures with RFUMS,and

  5   continuing to receive instate institutions receive federal aid with no accountability.

  D                                    CAUSE OF ACTION 14:

  7                  (WIRE FRAUD 18 U.S.C. X1341—APMA and RFUMS)

  8           575.   Dr. Abazari repeats and realleges each and every allegation contained in

  9   paragraphs 1 through 574 as if fully set forth herein.

 10           576.    APMA and RFUMS devised a scheme to defraud Dr. Abazari by inducing

 11   Dr. Abazari and other students into acquiring Stafford Subsidized and Unsubsidized,

 12   Direct Subsidized and Unsubsidized loan debt, under false pretenses, for an education

 13   with federal benefits and services of "placement services for program completers" and

 14   CIP code 51.2101 for Dr. Abazari, which upon graduation RFUMS did not provide.

 15          577.    APMA and RFUMS devised an additional scheme to prevent Dr. Abazari

 16   from controlling his risk of loss, in accruing substantial loan interests on federal loans,

 17   through inducing Dr. Abazari into its podiatry education that RFUMS knew would not

 18   provide the "capab[ility] of servicing [his] loan debt."

 19          578.    APMA and RFUMS devised an additional scheme to defraud Dr. Abazari

 20   by advertising and selling to Dr. Abazari and other students an education with federal

 21   benefits and services of "placement services for program completers" and CIP code

 22   51.2101, in exchange for Stafford Subsidized and Unsubsidized, Direct Subsidized and

 23   Unsubsidized loans, pursuant to numerous statutory mandates-20 USC §1094(a)(1), 20




                                                  284
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 35 of 50 Page ID #:285



      USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC

  2   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20

  3   USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20

  4   USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7)—but upon

  5   graduation providing neither "placement services for program completers" and CIP code

  6   51.2101, thereby preventing Dr. Abazari's "capab[ility] of servicing [his] loan debt."

  7           579.     The APMA and RFUMS had the intent and willingness to devise each

  8   scheme to defraud Dr. Abazari, and other podiatry students, by devising a plan to rig a

  9   shortage of residencies through a "game plan to beef of enrollment numbers":

        In fact, as this issue went to press, the American Podiatric Medical Association (APMA) was set
        to hold a weekend of meetings at the end of October with representatives from the seven
        colleges, students and health care advisors from colleges around the country. The goal of the
        meetings was to come up with a game plan to beef up the enrollment numbers, according to
        Christian Robertozzi, DPM, chairman of the recruitment subcommittee for the APMA.
 10


 11           580.     The APMA knew that there needed to be "enough slots for students who

 12   are graduating from schools of podiatric medicine" for the "availability of podiatric

 13   residencies" to not be an "issue":

      O. Is the availability of podiatric residencies an issue?
      A.There are currently enough slots for students who are graduating from schools of podiatric
      medicine. There are fewer applicants to the colleges, which may be reflected later on. Surpluses in
      residency positions may exist in the future as fewer students attend the colleges.(See "In the News,"
      p. 14).
 14

 15           581.     The APMA and RFUMS participated in and orchestrated the creation of

 16   an Ad Hoc Committee" in 2004 because they "expected [a] shortfall" in "number of

 17   available residency positions":




                                                        285
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 36 of 50 Page ID #:286




              AACPM ad hx Committee on the Balance between Graduates and Residency Positions
                                         "Balance Committee"


             In August 2004, The American Association of Colleges of Pediatric Mediane(AACPM)Board of
             Directors established an ad hoc Committee of the Board to assess the correlation between the
             number of pediatric school graduates and the number of qualfied pediatric residency positions.
             The charge to the Committee is to `collect data, analyze Gass size and enrollments and
             approved residency positions for the purposes of recommending strategies to ensure that there
             are enough entry-level residency positions for each graduating pediatric medical student.°

             In July 2010, the Committee's charge was expanded to inGude the establishment of a
             comprehensive strategy for a cohesive approach to residency development. AACPM began
             seeking a National Residency Development Facilitator dedicated to establishing sufficient
             residency positions for graduates of the Colleges of Pediatric Medicine. In June 2011, Edwin
             WdF, DPM was hired to spearhead this project and remains focused on, but not limited to:

                • Erasing the expected shortfall and raise the number of available residency positions to
                  110% of the graduating Bass numbers
                • Opening up new sites within hospitals with established residency programs other than
                  podiatry and/or in heaHh science centers
                • developing a core of mentors able to provide insight and perspective on the process of
                  development and added value of a pediatric residency to hospital administrators.

             There are a tremendous amount of resources and support for anyone who may be interested in
             starting a residency, improving their current residency program, or simply wanting to help with
             this initiative. Please reach out to the following contacts:

             National Residency Facilitator. Edwin Wolf, DPM, at ewolf(a~aacpm.org or call(212)874-0609.

             Colleges of PodiaVic Medicine:
             htto:Nwww.aacom.ora\odfllnstitutional Residency Development ContactS"pdf

             CPME:
             htto://www.come.ora/resid encies/content.cfm?Item Num ber-2424&&navltem Num ber-2244

             APMA: http•/lwww aoma era/educatioNcontent.dm?ItemNumber-1357&navltemNumber-560



  1

  2          582.        RFUMS had the intent and willingness to devise each scheme to defraud

  3   Dr. Abazari, and other podiatry students, where RFUMS actually participated in rigging

  4   the shortage of residencies in acting to rapidly increase enrollments:

      Time of Enrollment                                                     Total RFUMS Fall Podiatry Enrollment

      2001                                                                   248

      2002                                                                   264

      2003                                                                   263

      2004                                                                   298

      2005                                                                   305

      2006                                                                   328




                                                                        r:.
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 37 of 50 Page ID #:287



       2007                                           356

       2008                                           359

       2009                                           380

       2010                                           387

  1

  2           583.     APMA and RFUMS had the intent and willingness to devise each scheme

  3    to defraud Dr. Abazari, and other podiatry students, where RFUMS and other colleges

  4    rigged the shortage of residencies, where Podiatry enrollments markedly increased from

  5    475,from pre-APMA Workforce study levels, to 687,for post-Workforce study levels:

       Podiatry Year                                  Total Enrollment Number At Colleges

       2000-2001                                     475

       2006-2007                                     647

       2007-2008                                     666

       2008-2009                                     626

       2009-2010                                     687

  s~

  7           584.     RFUMS had the intent and willingness to devise each scheme to defraud

  8    Dr. Abazari, and other podiatry students, where RFUMS and other colleges rigged the

  9    shortage of residencies, at the time of Dr. Abazari's enrollment in 2009, the podiatry

 10    colleges enrolled 687 students into the podiatry colleges when only 496 residency

 11    positions were available or in existence.

 12           585.     RFUMS actions actually resulted in at least seventeen of cheated students

 13    not being placed into residency from RFUMS:




                                                   287
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 38 of 50 Page ID #:288



          From: Nancy Bryant <nancy.bryant@rosalindfranklin.edu>
          Date: March 26,2013 at 8:15:19 AM PDT
          To: "Abazari, Armin" <aimin.abazari@my.rfums.org>,"Campbell,Thomas3"
          <thomas.campbell@my.rfums.org>,"Castelein, Bryant" <bryant.castelein@my.rfums.org>,
          "Ciotola, Nicholas" <Nicholas.Ciotola@my.rfums.org>,"Delara, Marc3"
          <marc.delara@my.rfums.org>,"Deutsch, Gloria3" <gloria.deutsch@my.rfums.org>,"Domaas,
          Mark3" <mark.domaas@my.rfums.org>,"Hall, Samuel3" <samuel.hall@mysfums.org>,"Hare,
          Daniel" <daniel.hare@my.rfums.org>,"Hussain,Syed3" <syed3.hussain@myrfums.org>,
          "Kapila, Tania" <tania.kapila@my.rfums.org>,"Kramer, Nathan3"
          <nathan.kramer@my.rfums.org>,"Landers, Sabrina" <sabrina.landers@my.rfums.org>,
          "Luczkowski,Ernest Paul" <emest.luczkowski@my.rfums.org>,"Musser,Bret3"
          <bret.musser@my.rfums.org>,"Richason, Jessica3" <jessica.richason@my.rfums.org>,
          "Schroeder, Christopher" <c.schroeder@myrfums.org>,"Valabov, Jacob"
          <jacob.valabov@my.rfums.org>
          Subject: Updated Preceptorship Information


           Hello,

           Just a fyi...

           AAPPM updated their preceptorship info (attached).

          Also, Weil Foot &Ankle is accepting preceptor applications. If you are interested contact Harriet
          Kass hkass@weil4feet.com or 847.627.4962.



  2              586.        RFUMS actions actually resulted in at least ten of those cheated students

  3   who lost money from non placement into residency to then seek legal council against

  4   Defendant RFUMS:

      On Fri, Jun 2B, 2013 at 12:17 PM, Usman Akram <utakramQgmail.com> tyrote:
       Hello again,


         communicated with Dr. Kansky recently. He was meeting with two lawyers this week regarding the residency issue.


       ', He also reported that ten people had contacted him from Scholl.

         urge the rest of you to contact him as well.

      ', His email is: larry.kansky@amail.com


      ', Thanks and have a great weekend,

        Usman Akram, DPM

       Confidentiality Notice: DO NOT read, copy or disseminate this communication unless you are the intended addressee. This e-mail
       communication (including attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.0 Sections 2510-2521,
       contains confidential and/or privileged information intended only for the addressee. If you are not the intended recipient, you are
       hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the
       sender immediately via email to that you have received the wmmunication in error. Please, delete it and any and all copies.
  5




                                                                            ..,
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 39 of 50 Page ID #:289



  1          587.         The actions of RFUMS and Colleges actually resulted in at least 86

  2   students nationally being cheated to lose money:

                                                 07/03/2073

           RESPONSES /COMMENTS(RESIDENCY SHORTAGE CRISIS)-PART 7A



           RE: Unmatched Residency Placements Currently Stand at 86

           From: Darrell Lava, DPM



           Sacred Heart Hospiial in :Chicago closed yesterday amid a
           federal probe, which included one podiatrist. I believe we
           had a program there. I guess we add those residents to the
           86.



  3        Darrell Latva, DPM, Chicago, IL,                            .:


  4          588.         The APMA in conjunction with RFiJMS, created and adopted a new

  5   residency system, which required "fewer case number requirements in the new model as

  6   opposed to the old model," to generate more substandard residency positions, to hide the

  7   number of graduates left unplaced by the rigged shortage of residencies:

               BB~1'Y ~8fi6St                                                                                                                            ,.

              PMS vs PMSR ptag         e


              Hatkr aiD-
              18trs Stile ~atttrcg Sont{e c~uestioras B~Csut t#ae resit9errcY types. fie rnher il~a4 tt "P4,lS" ataode~ E~MS~6 cae Ph9*a3S} is the slid mtrtbai. TttB
              F1Vt5fi(PFASR ~or PP,~Stfit~RA~ ~s tAe w mou~at. Ali programs will tresre ~everte~ Eo rtse new an~clei t~}r,Ns3y t, 2{li3. A~ost Pfa4S24 prograRris
              wk's cv,~¢vert ~+ E'1~5R pro$rarns. R58a~ ~1! PMS36 pr~pgrams wig t~nue~t 40 th9 PSV9SCi1€3Rf~(tu RRr1SR with GERTg ta~cr~rrdxvas. 1`#t~e orsly
              d~eranc+s b~1~e+ssn a PIstS 36 anti ~ PAP4SR wkth RRA is a char~g~ an tats esrQ(;icin~e ae~ biameeha~its o~egtrlasm~racs, as vmeil as s~ ha9y fewer
              case nurriDer requ~rer€tes~ts an the new rr~dai ~s opposed t~ the +ski moeSei.
              C.et Me know i6 yocx have an}+ ques csn~.
              fig, JanEEt.
  i


  9          589.         RFUMS had the intent and willingness to devise each scheme to defraud

 10   Dr. Abazari, and other podiatry students, where RFUMS admits to having undertaken to

 11   provide "placement services for program completers," and CIP Code 51.2101, in the

 12   ordinary course of business through providing funding of residencies:

 13


                                                                            ..
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 40 of 50 Page ID #:290




                                           COLLEGE FUNDED RESIDENCIES
                                              TRAINING YEAR 1997-1998


        Dr. William Scholl College of Podiatric Medicine

                                                                                                        Total # of       Total #
                                                                                                        Approved        Positions
                 Name of Program                      Address                        Director           Positions      Funded by
                                                                                                                          Your
                                                                                                                         College
         Colombia Kingwood Medical        22999 U.S. Highway 59          Randal Lepow, DPM            5 — RPR        1 — RPR
         Center (FIouston Paliatric       Kingwood, TX 77339                                          1 — PSR-12
         Foundation)                                                                                  4 — PSR-24
         DVAMC —Black Hills Health        113 Comanche Road              Judd Sparagon, DPM           4 — RPR        1 — RPR
         Caze System                      Fott Meade, SD 57741
         D VAMC —Central Alabama          2400 Hospital Road             Joel Brustein, DPM           4 — RPR        4 — RPR
         Heal[h Caze System (Toskegee)    Surgical Service Pod (112B)
                                          Tuskegee, AL 36083
         DVAMC —Chicago Health Care       820 S. Damen Avenue            John Grady, DPM              2 — RPR        1 — RPR
         System (Westside)                Chicago, IL 60680                                           1 — PSR-24
         DVAMC —Minneapolis               One Veterans Drive (]12P)      Greg Rifleman, DPM           4 — POR        1 — POR
                                          Minneapolis. MN 55417
         DVAMC —North Chicago             Podiatry Unit(112)             William Chagares, DPM        4 — PPMR       1 — PPMR
                                          3001 Greenbay Road                                          1 — PSR-12
                                          North Chicago,IL 60064
         DVAMC —Palo Alto Health Care     3801 Miranda Avenue (112)      Wilfred Laine, DPM           5 — RPR        2 — RPR
         System                           Palo Alto, CA 94304                                         4 — PSR-12
         D VAMC —Tampa                    13000 Bnce B. Down Blvd.       James Black, DPM,PhD         7 — RPR        3 — RPR
                                          Tampa, FL 33612
         Lakeview Hospital                10010 West Bluemound Rd        Louis Lapow,DPM              1 — PSR-12     1 — PSR-12
                                          Milwaukee, WI 53226
         Northern Virginia Podialric      60l S. Carlin Spring Road      S[ephen Stem, DPM            2 — PSR-24     1 — PSR-24
         Residency Program                Arlington, VA 22204
         Riverside Osteopathic Hospital   150 Truax Street               Victoria Anton-Athens, DPM   1 — POR        1 — POR
                                          Trenton, MI 48183
         Scholl College of Podiatric      1001 N. Dearborn               Richard Pulla, DPM           6 — RPR        6 — RPR
         Medicine                         Chicago, IL 60610
         Sinai Hospital Of Baltimore      2401 W. Belvedere              David Cohen,DPM              1 — PSR-12     1 — PSR-12
                                          Baltimore, MD 21215
        St. Mary of Nazazeth Hospital     2233 West Division Street      Thomas Kiely, DPM            1 — RPR        1 — RPR
        Center                            Chicago, IL 60622                                           1 — PSR-12     ] — PSR-12
         Vancouver Hospital               855 W. 12~h Avenue             Albert Monica, DPM           2 — PSR-12     1 — PSR-12

                                          Vancouver, British Colombia
                                          Canada V5Z IM9
         Western Pennsylvania Hospital    4800 Friendship Avenue         Alan Catanzariti, DPM        3 — PSR-24     1 — PSR-24
                                          Pittsburgh, PA 15224



  1

  2             590.          RFUMS had the intent and willingness to devise each scheme to defraud

  3   Dr. Abazari, and other podiatry students, where RFUMS admits to having undertaken to

  4   provide "placement services for program completers," and CIP Code 51.2101, in the

      ordinary course of business through providing funding of residencies, at Columbia



                                                                        290
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 41 of 50 Page ID #:291



  1   Kingwood Medical Center, 7 DVAMC hospitals, Lakeview Hospital, Northern Virginia

  2   Podiatric Residency Program, Riverside Osteopathic Hospital, Scholl College of

  3   Podiatric Medicine, Sinai Hospital of Baltimore, St. Mary of Nazareth Hospital Center,

  4   Vancouver Hospital, and Western Pennsylvania Hospital:

        ROSTER OF RESIDENCY PROGRAMS BY SCHOOL


        BUSPM - POR Program
        BUSPM/Cedars Medical Center - PPMR
        BUSPM/Cedars Medical Center - PSR-12
        Decatur Hospital
        Des Moines General Hospital
        Doxey-Hatch Medical Center
        DVAMC -Brockton-West Roxbury
        DVAMC -Miami
        DVAMC -New York, NY
        DVAMC -North Chicago
        DVAMC -Northport, NY
        DVAMC -Tampa
        DVAMC -West Palm Beach
        Lee County Center for Foot 8~ Ankle Surgery
        Memorial Same Day -West
        Palmetto General Hospital
        Westchester General Hospital

        CALIFORNIA COLLEGE OF PODIATRIC MEDICINE
        CCPM -LAC/USC Madical Center
        CCPM -Pacific Coast Hospital - POR
        CCPM -Pacific Coast Hospital - PPMR
        CCPM -Pacific Coast Hospital - PSR-24
        Columbia Kingwood Medical Center (Houston Podiatric Foundation)
        Community Hospital Medical Center
        DVAMC -Loma Linda
        DVAMC -Manhattan
        DVAMC -Phoenix
        DVAMC -San Francisco
        DVAMC - 'hxcson

        C'Oi LE E OF PODIATRIC MEDICINE AND SURGERY
        CPMS -Orthopedic Program
        CPMS -Primary Care Program
        CPMS -Surgical Program

        OHIO ('O            O POD ATRTC MFDI           N
        Community General Hospital
        Doxey-Hatch Medical Center
        Dunlap Memorial Hospital
        DVAMC -Chillicothe
        DVAMC -Denver
        DVAMC -East Orange
        DVAMC -Huntington
        DVAMC -Lebanon
        DVAMC -Richmond
        DVAMC -Tampa
        Harvard Community
        Hu Hu Kam Memorial
        Jewish Hospi[a] of Cinncinati
        Kaiser Permanente Medical Center
        Kennedy Hospital System




                                                 291
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 42 of 50 Page ID #:292



       Mineral Area Medical Center
       Memorial Hospital of Bedford County
       Park Medical Center
       Riverside Osteopathic Hospital
       Youngstown Osteopathic Hospital

       PENNSYLVANIA COLLEGE OF PODIATRIC MEDICINE
       DVAMC -Brooklyn/St. Albans
       DVAMC -Coatesville
       DVAMC -Northport
       DVAMC -White River Junction
       Elkins Park Hospital
       Harris City Podiatric Surg. Res./Bellaire Hosp
       Neumann Medical Center
       New York Methodist Hospital
       PCPM -Cooper Hospital Medical Center
       PCPM -Orthopedic Residency
       Sheehan Memorial Hospital
       St. Francis Hospital-Mount Sinai Hospital - CT

       SCHOLL COLLEGE OF PODIATRIC MEDICINE
       Columbia Kingwood Medical Center (Houston Podiatric Foundation)
       DVAMC -Black Hills Health Care System
       DVAMC -Central Alabama Health Care System (Tuskegee)
       DVAMC -Chicago Health Care System (Westside)
       DVAMC -Minneapolis
       DVAMC -North Chicago
       DVAMC -Palo Alto Health Care System
       DVAMC -Tampa
       Lakeview Hospital
       Northern Virginia Podiatric Residency Program
       Riverside Osteopathic Hospital
       Scholl College of Podiatric Medicine
       Sinai Hospital of Baltimore
       St. Mary of Nazareth Hospital Center
       Vancouver Hospital
       Western Pennsylvania Hospital
  1

       SUMMARY INFORMATION

        BUSPM          Residents in school based programs receive salary and employee benefits as employees
                       of Barry University. Residents located at other BUSPM funded residencies receive
                       funding which is either sent directly to the program or to the resident. Fellowship grant
                       provided ro the third year resident of Hialeah Hospital only during their six-months
                       participation at Hadassah Hospital in Jerusalem Israel.
        CCPM           CCPM funds several different programs at different levels. DVAMC -San Francisco
                       receives malpractice coverage for CCPM graduates. CCPM sponsored programs receive
                       funding for stipends. Some programs also receive malpractice insurance.
        CPMS           The PSR-24 has a stipend, all other programs are under general grant funding.
                       Malpractice insurance is covered by the University.
        OCPM           Stipend only.



       PCPM            The college provides salary for all our funded residencies ($15,000). Health and
                       malpractice insurance are also provided where necessary.
       SCPM            These programs are as of Mazch 15, 1997. This list is accurate as to the number of
                       positions funded, however, the number of entry level positions may change at a
                       particular program. Also, more programs may be added after this printing. Funding is
                       sent to the institution, not the resident.




                                                         292
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 43 of 50 Page ID #:293



  1          591.              RFLJMS admits to having undertaken to provide "placement services for

  2   program completers," and CIP Code 51.2101, in the ordinary course of business through,

  3   through having acquired accreditation specifically for "Podiatric Medicine and Surgical

  4   Residency" in addition to and separate from their Doctor of Podiatric Medicine

  5   accreditation:


                                                             ROSALIND FRANKLIN UNIVERSITY OF MEDICINE AND SCIENCE
                                                                           ACCREDITATION SUMMARY

             Unit      Program                                  accrediting ngffincy                                                                  status _
             Ro;alind Franklin University of Medicine &Science
                       Overell accreditation as degree granting The Higher Learning Commission/North Central
                       institution -Bachelor to Doctorate       Association of Colleges and Schools (HLC NCA)                                         Full

             Chicago Medical School
                      Dolor of Medicine                                                                                                               Accredited, on
                                                                                                   Liaison Committee on Medical Education (LCME)      probation

                             Continuing Medical Education                                          Accreditation Council for Continuing Medical
  6                                                                                                Education (ACCME)                                  Full



             Dr. Wipiam M. Scholl College of Podiatric Medicine
                      Doctor of Podiatric Medicine
                                                                                                     Council on Podiatric Medical Education (SPM~)           Full
                            Continuing Podiatric Medical Education                                   Council on Podiatric Medical Education                  Full
                                                                                                     IFDPR-Licenses School to offer                          Full
                            Podiatric Medicine and Surgical Residency                                CPME                                                    Full

            School of GraduaY~ and Postdoctoral Studies
                      Medical Laboratory Immunology                                                  Committee on Postdoctoral Education Programs
                      *Post-graduate Program                                                         (CPEP) of the American College of Microbiology          Full
  7



  8          592.              In furtherance of and as a part of each scheme to defraud, RFUMS used

  9   interstate wires to extract Stafford Subsidized and Unsubsidized, Direct Subsidized and

 10   Unsubsidized federal loans from Dr. Abazari:

              D'aDu:sdrteM. Wt~A'NIOR JZ.t'3.t:3

             .4nxun Abaeui:

                                            PtEA:1E READ CAH&F1'LLY


              Tl~w notice ix to in£acm yon UuaS a ~nu~u~ii aid awed hu> bem dishuxed ou Oi:'!7i:3 w
                ~z'L~nis~enitY Seudrn[ Accou~z: wUcre Yb~r tui~mv~ enc flea arc ~imr~ed.




              AnY' aisburs•W fssovaiei ai0 t5:x; rcn~aiw. vs Y~`~ L'nivcrsit)' SSu~h:u: Ac+xwm a[ler y~wr
              wi(eou anc fcee ur Paid will k ifsxJ io yvu a ea v~'mPeyR~ers:. Oveysymenes wi!ivt Dc
              xleeocd until aRm'tLe ~s~x:ixu+i m:xdea~tic.'.csn Fvu xactd.

              PM+se coutacl.S[ud¢ut Fla. cial Services ai 8l7-SI8-3it4 wiW aa~ ynes~iaas or
              requeps you mny bars



              Yom:Aavo Ove rglat:n ~re~f .vii m s ry>ninn aCynw i"inaa.-isi xiA tliM~rsemenllai by
              cam»ceinp 3wdertrPancini SerrFecx acNY.-5^,K-323'.

             !'M.vve nuR tTN ~Iw> mrtnunt ilisburrw3 ro your i::uvetvi!Y SGdcnt A~w',u~t i» She ~>ca
             exnutmt:exa attvE-cAwt(SW bX vauc'~.~rider.

              W'c w~u~ld lilc In remits ~~<xx tAa~. y~iur.
                           FirtanciaP xid mux: not psy fr !tTncy Iws,Pzr3cirg uckc:s, cm Aauairg

                           Fuw~cul Aid re+,~ci~~N !"a x upcuf Mr:n earuat curer£ore ur proa':uus




                                                                                               293
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 44 of 50 Page ID #:294



  1

  2               593.   As noted by the designated class email "SCPM2013," RFUMS and

  3   APMA created, owned, and operated electronic systems and methods of communication,

  4   directly with Dr. Abazari, that made specific use of interstate wires to collect information

  5   in furtherance of each scheme to defraud:

  6               594.   Surveys were sent directly to the Residency Balance Committee:




       r~=~h"SA




  7


  8               595.   Interstate wires were specifically used by RFUMS,in furtherance of and

  9   as a part of each scheme to defraud, as RFUMS specially created, owned, and operated

 10   electronic systems and methods to direct and transmit false and fraudulent guarantees that

 11   "100% of graduates will be placed in a CPME approved residency program" and

 12   "Graduates will be capable of servicing their student loan debt", despite statutory

 13   mandates pursuant to 20 USC §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C.

 14   §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC § 1092(a)(1)(M), pursuant to 20 USC

 15   §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20 USC § 1094(a)(7), 20 USC

 16   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20 USC §1094(a)(21), 20 USC

 17   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):




                                                   294
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 45 of 50 Page ID #:295



                              PROGRAMMATIC OUTCOMES:

                                                Graduates will pass the National Board of Podiatric Medical Examiners Part I and
                                                Part II examinations with an overall pass rate above the national average.
                                                100% of graduates will be placed in a CPME approved residency program.
                                                The College will graduate students that have the necessary knowledge, skills, and
                                                attitudes for entry into residency training.
                                                The College will graduate at least 90% of matriculated students.
                                                Graduates will be capable of servicing their student loan debt.
                                                The College will graduate students that understand the need for and have participated
                                                in community service.
  1

  2                596.           As noted by the use of "@rfums.org" and designated class email—

      "SCPM2013"—RFUMS specially created, owned, and operated electronic systems and

  4   methods, by the use of interstate wires further its scheme to defraud to lull students such

      as Dr. Abazari into a false sense of security by directing them to ""TRUST THE

  6   SYSTEM,TRUST YOUR FACULTY"(capital letters emphasizing screaming) and

  7   "[faculty] will not mislead us"("mislead" emphasizing use of legal term of art "mislead")

  8   and "when someone tells you to do something, simply do it"
        From: Class OlNcers SCPM 2073 < o_scun~24'x~rfu~~rre>
        Date: Wed, Sep 29, 2010 at 9:37 AM
        Subject: CLASS UPDATES
        To: SCPM2013 <SC~M20134irasaiiridir.3nkii:~ ~adu>


        Hello Everyone:

         Attached to this email is a group o} updates regarding the issues that were brought up in the last class meeting. Please read k and if you have any questions, please feel
        free to contact me.


        Have a wondertul day!

        Brian



        1 File '. i67k8

                Letter to the gass.docx
                17kB


  9




                                                                                         295
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 46 of 50 Page ID #:296



             a. There was one comment that was mentioned in each of the meetings that I
                attended over the past week; TRUST THE SYSTEM,TRUST YOUR
                FACULTY. This school has been around longer than any of us have been
                alive and is now the leading school for podiatric medical education. They
                must be doing something right, and we need to trust that they are doing
                everything in order to make us the best physicians that we can be. There
                will be challenges and they will make us work for it, but they will not
                mislead us or deny us of any information that is essential to our education.
                Therefore, when someone tells you to do something, simply do it,
                knowing that in some way,it will make you a better doctor.

  2           597.   RFUMS chows to create the false pretense of"100% of graduates will be

  3   placed in a CPME approved residency program," to directly reflect that it will provide

  4   "placement services for program completers," and C]P Code 51.2101 for federal funds,

  5   where the guarantee is made by 16 of its faculty members, on at least 6 separate

  6   occasions, by express statement, and where it has funded residencies in course of

  7   ordinary business.

  8           598.   RFUMS sought prevent Dr. Abazari from controlling his risk of loss, in

  9   accruing substantial loan interests on federal loans, through inducing Dr. Abazari into its

 10   podiatry education that RFUMS knew would not provide the "capab[ility] of servicing

 11   [his] loan debt," by using Class Officers to lull students such as Dr. Abazari into a false

 12   sense of security by directing them to ""TRUST THE SYSTEM,TRUST YOUR

 13   FACULTY"(capital letters emphasizing screaming) and "[faculty] will not mislead us"

 14   ("mislead" emphasizing use of legal term of art "mislead") and "when someone tells you

 15   to do something, simply do it."

 16          599.    RFUMS and APMA had the intent and willingness to devise a scheme to

 17   defraud Dr. Abazari to induce Dr. Abazari and other students into acquiring Stafford

 18   Subsidized and Unsubsidized, Direct Subsidized and Unsubsidized loan debt, under false

 19   pretense, in the providing of federal benefit and services of "placement services for



                                                  296
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 47 of 50 Page ID #:297



  1   program completers" and CIP code 51.2101 for Dr. Abazari, which upon graduation

  2   RFUMS did not provide to Dr. Abazari, where in a quid pro quo relationship, DOE and

  3   Navient jointly billed Dr. Abazari extra payments—now $110,174.09—above and

  4   beyond the average debt of $162,660 represented to "Incoming Podiatry Students" for

  5   RFUMS Podiatry program, in exchange for RFUMS being granted the ability to skirt 20

  6   U.S.C. §1085a(2)(A)-(B), and being able to profit from the William D. Ford loan

  7   program, through misrepresenting or concealing its actual cohort default rates by

  8   reporting students as "deferment" and "forbearance" pursuant to 20 USC §1087bb

  9   ~g)~E)~~)•

 10          600.    RFUMS and APMA had the intent and willingness to devise a scheme to

 11   defraud Dr. Abazari to scheme to prevent Dr. Abazari from controlling his risk of loss, in

 12   accruing substantial loan interests on federal loans, through inducing Dr. Abazari into its

 13   podiatry education that RFUMS knew would not provide the "capab[ility] of servicing

 14   [his] loan debt," where in a quid pro quo relationship, DOE and Navient jointly billed Dr.

 15   Abazari extra payments—now $110,174.09—above and beyond the average debt of

 16   $162,660 represented to "Incoming Podiatry Students" for RFUMS Podiatry program, in

 17   exchange for RFUMS being granted the ability to skirt 20 U.S.C. §1085a(2)(A)-(B), and

 18   being able to profit from the William D. Ford loan program, through misrepresenting or

 19   concealing its actual cohort default rates by reporting students as "deferment" and

 20   "forbearance" pursuant to 20 USC §1087bb (g)(E)(IV).

 21          601.    APMA and RFUMS devised an additional scheme to defraud Dr. Abazari

 22   by advertising and selling to Dr. Abazari and other students an education with federal

 23   benefits and services of "placement services for program completers" and CIP code




                                                 297
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 48 of 50 Page ID #:298



  1   51.2101, in exchange for Stafford Subsidized and Unsubsidized, Direct Subsidized and

  2   Unsubsidized loans, pursuant to numerous statutory mandates, but upon graduation

  3   providing neither "placement services for program completers" and CIP code 51.2101,

  4   thereby preventing Dr. Abazari's "capab[ility] of servicing [his] loan debt," where in a

  5   quid pro quo relationship, DOE and Navient jointly billed Dr. Abazari extra payments—

  6   now $110,174.09—above and beyond the average debt of $162,660 represented to

  7   "Incoming Podiatry Students" for RFUMS Podiatry program, in exchange for RFUMS

  8   being granted the ability to skirt 20 U.S.C. §1085a(2)(A)-(B), and being able to profit

  9   from the William D. Ford loan program, through misrepresenting or concealing its actual

 10   cohort default rates by reporting students as "deferment" and "forbearance" pursuant to

 11   20 USC §1087bb (g)(E)(IV).

 12          602.     In every possible manner herein alleged, the APMA and RFUMS sought

 13   to capitalize on Dr. Abazari's weakened physical condition, in calculated and coordinated

 14   attacks, to increase physiological harm, and to overpower Dr. Abazari objections, using

 15   force and inducing emotional submission—through a psychological state of learned

 16   helplessness:




 17

 18   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

 19          603.     RFUMS is financially benefiting from the scheme to defraud in being

 20   allowed to evade accountability for victimizing countless students, while still remaining



                                                  .;
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 49 of 50 Page ID #:299



  1   eligible to participate in the William D. Ford Direct loan program, profiting off federal

  2   loan monies, pursuant to 20 U.S.C. §1085(a)(1), to victimize even more students.

  3          604.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  4   receiving federal financial assistance, by the "placement services for program

  5   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h)Federal loan discharge, has

  6   been expressly secured to him under mandate of 20 USC §1094(a)(17).

  7          605.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  8   receiving federal financial assistance, by the "placement services for program

  9   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h)Federal loan discharge, has

 10   been expressly secured to him under mandate of 20 USC §1092(a)(1)(R), pursuant to 20

 11   USC §1094(a)(7).

 12          606.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 13   receiving federal financial assistance, by the "placement services for program

 14   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 15   been expressly secured to him under mandate of 20 USC §1094(a)(21).

 16          607.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 17   receiving federal financial assistance, by the "placement services for program

 18   completers," CIP Code 51.2101, 20 U.S.C. §1087e (h) Federal loan discharge, has been

 19   expressly secured to him under mandate of 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20

 20   USC §1094(a)(7).

 21          608.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 22   receiving federal financial assistance, by the "placement services for program

 23   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h)Federal loan discharge, has




                                                 299
Case 8:19-cv-01290-DMG-FFM Document 1-5 Filed 06/27/19 Page 50 of 50 Page ID #:300



  1   been expressly secured to him under mandate of 20 USC §1092(a)(1)(J), pursuant to 20

  2   USC §1094(a)(7).

  3          609.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  4   receiving federal financial assistance, by the "placement services for program

  5   completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan discharge, has

  6   been expressly secured to him under mandate of 20 USC §1092(a)(1)(M), pursuant to 20

  7   USC §1094(a)(7).

  8          610.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  9   receiving federal financial assistance, by the "placement services for program

 10   completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan discharge, has

 11   been expressly secured to him under mandate of 20 USC §1094(a)(1).

 12          611.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 13   receiving federal financial assistance, by the "placement services for program

 14   completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan discharge, has

 15   been expressly secured to him under mandate of 20 USC §1094(a)(17).

 16          612.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 17   receiving federal financial assistance, by the "placement services for program

 18   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 19   been expressly secured to him by 18 U.S.C. §245(b)(1)(E).

 20          613.    Dr. Abazari's right ar privilege to a benefit, within a program or activity

 21   receiving federal financial assistance, by the "placement services for program

 22   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 23   been expressly secured to him by 20 U.S.C. §1087e (h).




                                                 300
